UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03111 and 811-21301 Name of Fund: BIF Tax-Exempt Fund and Master Tax-Exempt LLC Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: John M. Perlowski, Chief Executive Officer, BIF Tax- Exempt Fund and Master Tax-Exempt LLC, 55 East 52 nd Street, New York, NY 10055 Registrants’ telephone number, including area code: (800) 626-1960 Date of fiscal year end: 03/31/2011 Date of reporting period: 03/31/2011 Item 1 – Report to Stockholders March 31, 2011 Annual Report BIF Tax-Exempt Fund Not FDIC Insured • No Bank Guarantee • May Lose Value Table of Contents Page Dear Shareholder 3 Annual Report: Money Market Overview 4 Fund Information 5 Disclosure of Expenses 5 Fund Financial Statements: Statement of Assets and Liabilities 6 Statement of Operations 6 Statements of Changes in Net Assets 7 Fund Financial Highlights 8 Fund Notes to Financial Statements 9 Fund Report of Independent Registered Public Accounting Firm 11 Fund Important Tax Information 11 Portfolio Information 12 Master LLC Financial Statements: Schedule of Investments 13 Statement of Assets and Liabilities 23 Statement of Operations 23 Statements of Changes in Net Assets 24 Master LLC Financial Highlights 24 Master LLC Notes to Financial Statements 25 Master LLC Report of Independent Registered Public Accounting Firm 27 Officers and Directors 28 Additional Information 31 2 BIF TAX-EXEMPT FUND MARCH 31, 2011 Dear Shareholder Over the past 12 months, we have seen a sluggish, stimulus-driven economic recovery at long last gain real traction, accelerate, and transition into a consumption-driven expansion. For the most part, 2010 was plagued with widely fluctuating economic data, but as the year drew to a close, it became clear that cyclical stimulus had beaten out structural problems as economic data releases generally became more positive and financial markets showed signs of continuing improvement. Although the sovereign debt crises and emerging market inflation that troubled the global economy in 2010 remain a challenge today, overall investor sentiment had improved considerably. In the first quarter of 2011, significant global events gave rise to new concerns about the future of the global economy. Political turmoil spread across the Middle East/North Africa (“MENA”) region, oil and other commodity prices soared, and markets recoiled as the nuclear crisis unfolded in the wake of a 9.0-magnitude earthquake and tsunami that struck Japan in March. These events shook investor confidence, but the global economic recovery would not be derailed. In the United States, strength from the corporate sector and increasing consumer spending have been key drivers of economic growth, while the housing and labor markets have been the heaviest burdens. While housing has yet to show any meaningful sign of improvement, labor statistics have become increasingly positive in recent months. Global equity markets experienced uneven growth and high volatility over the course of 2010, but ended the year strong. Following a strong start to 2011, the aforementioned headwinds brought high volatility back to equity markets. A pick up in inflationary pressures caused emerging market equities to underperform developed markets, where threats of inflation remained relatively subdued. Overall, equities posted strong returns for the 12-month period. US stocks outpaced most international markets and small cap stocks outperformed large caps as investors moved into higher-risk assets. Fixed income markets saw yields trend lower over most of 2010, until the fourth quarter brought an abrupt reversal in sentiment and risk tolerance that drove yields sharply upward (pushing bond prices down) through year end. Improving economic data continued to pressure fixed income yields in 2011; however, escalating geopolitical risks have acted as a counterweight, restoring relative stability to yield movements. Global credit markets were surpris- ingly resilient in the face of major headwinds during the first quarter. Yield curves globally remained steep by historical standards and higher-risk sectors continued to outperform higher-quality assets. The tax-exempt municipal market enjoyed a powerful rally during the period of low interest rates in 2010; however, when the yield trend reversed, the market was dealt an additional blow as it became evident that the Build America Bond program would expire at year end. In addition, negative headlines regarding fiscal challenges faced by state and local governments damaged investor confidence and further heightened volatility in the municipal market. Tax-exempt mutual funds experienced heavy outflows, resulting in wider quality spreads and further downward pressure on municipal bond prices. These headwinds began to abate in 2011 and the tax-exempt municipal market staged a mild rebound in the first quarter. Cash investments, as represented by the 3-month Treasury bill, returned only a fraction over 0% for the 12-month period as short-term interest rates remained low. Yields on money market securities remain near all-time lows. Total Returns as of March 31, 2011 6-month 12-month US large cap equities (S&P 500 Index) 17.31% 15.65% US small cap equities (Russell 2000 Index) 25.48 25.79 International equities (MSCI Europe, Australasia, Far East Index) 10.20 10.42 3-month Treasury bill (BofA Merrill Lynch 3-Month Treasury Bill Index) 0.09 0.16 US Treasury securities (BofA Merrill Lynch 10-Year US Treasury Index) (5.90) 6.52 US investment grade bonds (Barclays Capital US Aggregate Bond Index) (0.88) 5.12 Tax-exempt municipal bonds (Barclays Capital Municipal Bond Index) (3.68) 1.63 US high yield bonds (Barclays Capital US Corporate High Yield 2% Issuer Capped Index) 7.24 14.26 Past performance is no guarantee of future results. Index performance shown for illustrative purposes only. You cannot invest directly in an index. While no one can peer into a crystal ball and eliminate the uncertainties presented by the economic landscape and financial markets, BlackRock can offer investors the next best thing: partnership with the world’s largest asset management firm and a unique global perspective that allows us to identify trends early and capitalize on market opportunities. For additional market perspective and investment insight, visit www.blackrock.com/ shareholdermagazine , where you’ll find the most recent issue of our award-winning Shareholder ® magazine, as well as its quarterly companion newsletter, Shareholder Perspectives . As always, we thank you for entrusting BlackRock with your investments, and we look forward to your continued partnership in the months and years ahead. THIS PAGE NOT PART OF YOUR FUND REPORT 3 Money Market Overview For the Period Ended March 31, 2011 Throughout the 12-month period ended March 31, 2011, the Federal Open Market Committee (FOMC) maintained the target range for the federal funds rate at 0.00% to 0.25% while remaining consistent in its position that economic conditions were likely to warrant “exceptionally low levels of the federal funds rate for an extended period.” At its March 15, 2011 meeting, the FOMC acknowledged that labor markets “appear to be improving gradually” and that household spending and business investment continue to expand. The FOMC also confirmed its intention to continue the policy it announced in November 2010 to purchase $600 billion of longer-term Treasury securities by the end of June 2011. While these large-scale asset purchases have the intent of keeping interest rates low, they also result in a reduced supply of overnight repurchase agreements due to the limited amount of longer-term Treasury securities available to collateralize them. As the United States approached its national debt ceiling in early 2011, the US Treasury announced its intention to gradually reduce the balance of its Supplementary Financing Program account from $200 billion to $5 billion by letting currently outstanding Treasury bills mature without rolling them over. This action has the effect of increasing reserves in the banking system while reducing the supply of Treasury bills. The tightening in supply of Treasury bills and overnight repurchase agreements drove rates down on those instruments toward the end of the period. Early in May 2010, heightened concerns about sovereign risk in certain peripheral European countries led to increased financial market volatility and upward pressure on the London Interbank Offered Rates (LIBOR settings). To improve liquidity conditions in US dollar short-term credit markets in Europe, the US Federal Reserve Bank reestablished temporary US dollar liquidity swap facilities with the European Central Bank (ECB), while the ECB established long-term financing operations of various tenors to provide additional liquidity to the market. The European Union (EU), the ECB and the International Monetary Fund announced a coordinated package of financial aid totaling Euro € 750 billion (close to $1 trillion in US dollar terms). Ultimately, the tone of the short-term credit markets improved, and LIBOR settings stabilized, by the end of June 2010. In a continued effort to further strengthen the Euro-zone financial system, at its summit held in March 2011, the European Union adopted a preliminary framework to address the size and scope of financial stability mechanisms, bank stress tests, fiscal reform, and surveillance of macroeconomic imbalances. Short-dated LIBOR settings finished the period unchanged on a year-over-year basis. The slope of the LIBOR curve as measured from one month to one year, flattened by 14 basis points, led by a decline in the one-year LIBOR setting. In the tax-exempt space, historically low rates resulted in an overall decline in money fund assets over the past 12 months. The seven-day Securities Industry and Financial Markets Association Index remained in a tight range around 0.28%, its average rate for the annual period. While tax-exempt money market funds, which are comprised primarily of municipal variable rate demand notes (VRDNs), experienced declining assets during the period, non-traditional buyers stepped into the tax-exempt market, which kept dealer inventories low and manageable throughout the year. Non-traditional buy- ers were drawn to the favorable yields offered on VRDNs, which served as an attractive alternative to asset-backed commercial paper, where supply had dwindled. Demand for VRDNs was further supported by recent regulatory amendments requiring higher levels of liquidity in money market funds. Although municipal issuers have limited the new supply of VRDNs, the market has turned its focus to the expiration of bank commitments enhancing over $100 billion of outstanding municipal VRDNs in 2011. As of this writing, issuers have been replacing the expiring commitments according to schedule and without difficulty. Additional banks are increasing their participation in the space, which provides better diversification for municipal money market funds. State and local governments continued to struggle with budget shortfalls and reduced their overall issuance of municipal notes. The one-year municipal yield remained relatively stable throughout the year, hovering around 0.38%, as measured by Thomson Municipal Market Data. Past performance is no guarantee of future results. Index performance is shown for illustrative purposes only. You cannot invest directly in an index. 4 BIF TAX-EXEMPT FUND MARCH 31, 2011 Fund Information as of March 31, 2011 BIF Tax-Exempt Fund BIF Tax-Exempt Fund's (formerly CMA Tax-Exempt Fund) (the “Fund”) investment objective is to seek current income exempt from federal income tax, preservation of capital and liquidity. 7-Day 7-Day Yields SEC Yield Yield As of March 31, 2011 0.04% 0.04% The 7-Day SEC Yield may differ from the 7-Day Yield shown above due to the fact that the 7-Day SEC Yield excludes distributed capital gains. Past performance is not indicative of future results. Disclosure of Expenses Shareholders of this Fund may incur the following charges: (a) expenses related to transactions, including sales charges, redemption fees and exchange fees; and (b) operating expenses including administration fees, distribution fees including 12b-1 fees and other Fund expenses. The expense example below (which is based on a hypothetical invest- ment of $1,000 invested on October 1, 2010 and held through March 31, 2011) is intended to assist shareholders both in calculating expenses based on an investment in the Fund and in comparing these expenses with similar costs of investing in other mutual funds. The table below provides information about actual account values and actual expenses. In order to estimate the expenses a shareholder paid during the period covered by this report, shareholders can divide their account value by $1,000 and then multiply the result by the number under the heading entitled “Expenses Paid During the Period.” The table also provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses. In order to assist shareholders in comparing the ongoing expenses of investing in this Fund and other funds, compare the 5% hypothetical example with the 5% hypothetical examples that appear in other funds’ shareholder reports. The expenses shown in the table are intended to highlight shareholders’ ongoing costs only and do not reflect any transactional expenses, such as sales charges, redemption fees or exchange fees. Therefore, the hypothetical example is useful in comparing ongoing expenses only, and will not help shareholders determine the relative total expenses of owning different funds. If these transactional expenses were included, shareholder expenses would have been higher. Actual Hypothetical 2 Beginning Ending Beginning Ending Account Value Account Value Expenses Paid Account Value Account Value Expenses Paid Annualized October 1, 2010 March 31, 2011 During the Period 1 October 1, 2010 March 31, 2011 During the Period 1 Expense Ratio BIF Tax-Exempt Fund $1,000.00 $1,000.20 $1.60 $1,000.00 $1,023.30 $1.61 0.32% 1 Expenses are equal to the Fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period shown). Because the Fund is a feeder fund, the expense table example reflects the expenses of both the Fund and the Master LLC in which it invests. 2 Hypothetical 5% annual return before expenses is calculated by pro rating the number of days in the most recent fiscal half year divided by 365. BIF TAX-EXEMPT FUND MARCH 31, 2011 5 Statement of Assets and Liabilities March 31, 2011 BIF Tax-Exempt Fund Assets Investment at value — Master Tax-Exempt LLC (the “Master LLC”) (cost — $3,612,825,855) $ 3,612,825,855 Capital shares sold receivable 11,159,347 Distribution fees receivable 170 Prepaid expenses 267,093 Total assets 3,624,252,465 Liabilities Contributions payable to the Master LLC 11,158,995 Administration fees payable 345,796 Officer’s fees payable 936 Capital shares redeemed payable 352 Income dividends payable 35 Other accrued expenses payable 116,672 Total liabilities 11,622,786 Net Assets $ 3,612,629,679 Net Assets Consist of Paid-in capital $ 3,612,628,919 Accumulated net realized gain allocated from the Master LLC 760 Net Assets, $1.00 net asset value per share, 3,612,508,665 shares outstanding, unlimited number of shares authorized, par value $0.10 per share $ 3,612,629,679 Statement of Operations Year Ended March 31, 2011 BIF Tax-Exempt Fund Investment Income Income $ 1,893 Net investment income allocated from the Master LLC: Interest 17,615,909 Expenses (6,816,804) Total income 10,800,998 Expenses Administration 10,758,879 Distribution 5,365,476 Transfer agent 1,232,202 Registration 544,672 Printing 118,203 Professional 60,520 Officer 1,812 Miscellaneous 38,282 Total expenses 18,120,046 Less fees waived by administrator (3,672,027) Less distribution fees waived (5,359,823) Total expenses after fees waived 9,088,196 Net investment income 1,712,802 Realized Gain Allocated from the Master LLC Net realized gain from investments 278,642 Net Increase in Net Assets Resulting from Operations $ 1,991,444 See Notes to Financial Statements. 6 BIF TAX-EXEMPT FUND MARCH 31, 2011 Statements of Changes in Net Assets BIF Tax-Exempt Fund Year Ended March 31, Increase (Decrease) in Net Assets: Operations Net investment income $ 1,712,802 $ 7,216,462 Net realized gain 278,642 225,748 Net increase in net assets resulting from operations 1,991,444 7,442,210 Dividends and Distributions to Shareholders From Net investment income (1,712,802) (7,216,462) Net realized gain (95,244) (42,259) Net decrease in net assets resulting from dividends and distributions to shareholders (1,808,046) (7,258,721) Capital Share Transactions Net proceeds from sale of shares 21,025,381,679 36,432,105,498 Reinvestment of dividends and distributions 1,807,294 7,258,721 Cost of shares redeemed (23,020,261,293) (41,113,573,115) Net decrease in net assets derived from capital share transactions (1,993,072,320) (4,674,208,896) Net Assets Total decrease in net assets (1,992,888,922) (4,674,025,407) Beginning of year 5,605,518,601 10,279,544,008 End of year $ 3,612,629,679 $ 5,605,518,601 See Notes to Financial Statements. BIF TAX-EXEMPT FUND MARCH 31, 2011 7 Financial Highlights BIF Tax-Exempt Fund Year Ended March 31, Per Share Operating Performance Net asset value, beginning of year $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Net investment income 0.0004 0.0008 0.0125 0.0290 0.0302 Net realized gain 0.0001 0.0000 0.0000 0.0002 0.0001 Net increase from investment operations 0.0005 0.0008 0.0125 0.0292 0.0303 Dividends and distributions from: Net investment income (0.0004) (0.0008) (0.0125) (0.0290) (0.0302) Net realized gain (0.0001) (0.0000) — — — Total dividends and distributions (0.0005) (0.0008) (0.0125) (0.0290) (0.0302) Net asset value, end of year $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Total Investment Return 1 Total investment return 0.04% 0.08% 1.26% 2.94% 3.05% Ratios to Average Net Assets 2 Total expenses 0.58% 0.58% 0.57% 0.55% 0.55% Total expenses after fees waived 0.37% 0.49% 0.57% 0.55% 0.55% Net investment income 0.05% 0.09% 1.24% 2.87% 3.03% Supplemental Data Net assets, end of year (000) $3,612,630 $ 5,605,519 $ 10,279,544 $ 11,003,605 $ 9,257,629 1 Where applicable, total investment returns include the reinvestment of dividends and distributions. 2 Includes the Fund’s share of the Master LLC’s allocated expenses and/or net investment. See Notes to Financial Statements. 8 BIF TAX-EXEMPT FUND MARCH 31, 2011 Notes to Financial Statements BIF Tax-Exempt Fund 1. Significant Accounting Policies: BIF Tax-Exempt Fund (formerly CMA Tax-Exempt Fund) (the Fund) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as a no-load, diversified, open-end management investment company. The Fund is organized as a Massachusetts busi- ness trust. The Fund seeks to achieve its investment objective by invest- ing all of its assets in Master Tax-Exempt LLC (the Master LLC), which has the same investment objective and strategies as the Fund. The Master LLC is organized as a Delaware limited liability company. The value of the Fund's investment in the Master LLC reflects the Fund's proportionate interest in the net assets of the Master LLC. The perform- ance of the Fund is directly affected by the performance of the Master LLC. The percentage of the Master LLC owned by the Fund at March 31, 2011 was 82.4%. The financial statements of the Master LLC, including the Schedule of Investments, are included elsewhere in this report and should be read in conjunction with the Fund's financial statements. The Board of Trustees of the Fund and the Board of Directors of the Master LLC Fund are referred to throughout this report as the Board of Directors or the Board. The Fund's financial statements are prepared in conformity with accounting principles generally accepted in the United States of America ("US GAAP"), which may require management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from those estimates. The following is a summary of significant accounting policies followed by the Fund: Valuation: US GAAP defines fair value as the price the Fund would receive to sell an asset or pay to transfer a liability in an orderly trans- action between market participants at the measurement date. The Fund records its investment in the Master LLC at fair value based on the Fund's proportionate interest in the net assets of the Master LLC. Valuation of securities held by the Master LLC is discussed in Note 1 of the Master LLCs Notes to Financial Statements, which are included elsewhere in this report. The Fund seeks to maintain its net asset value per share at $1.00, although there is no assurance that it will be able to do so on a continuing basis. Investment Transactions and Net Investment Income: For financial reporting purposes, contributions to and withdrawals from the Master LLC are accounted for on a trade date basis. The Fund records daily its proportionate share of the Master LLCs income, expenses and realized gains and losses. In addition, the Fund accrues its own income and expenses. Dividends and Distributions: Dividends from net investment income are declared and reinvested daily. Distributions of realized gains, if any, are recorded on the ex-dividend date. The amount and timing of dividends and distributions are determined in accordance with federal income tax regulations, which may differ from US GAAP. Income Taxes: It is the Fund's policy to comply with the requirements of the Internal Revenue Code of 1986, as amended, applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no federal income tax provision is required. The Fund files US federal and various state and local tax returns. No income tax returns are currently under examination. The statute of limita- tions on the Fund's US federal tax returns remains open for each of the four years ended March 31, 2011. The statutes of limitations on the Fund's state and local tax returns may remain open for an additional year depending upon the jurisdiction. Management does not believe there are any uncertain tax positions that require recognition of a tax liability. Other: Expenses directly related to the Fund are charged to the Fund. Other operating expenses shared by several funds are pro rated among those funds on the basis of relative net assets or other appropriate methods. The Fund may earn interest on positive cash balances in demand deposit accounts that are maintained by the transfer agent on behalf of the Fund. This amount is shown as income in the Statement of Operations. 2. Administration Agreement and Other Transactions with Affiliates: The PNC Financial Services Group, Inc. ("PNC"), Bank of America Corporation ("BAC") and Barclays Bank PLC ("Barclays") are the largest stockholders of BlackRock, Inc. ("BlackRock"). Due to the ownership structure, PNC is an affiliate of the Fund for 1940 Act purposes, but BAC and Barclays are not. The Fund entered into an Administration Agreement with BlackRock Advisors, LLC (the Administrator), an indirect, wholly owned subsidiary of BlackRock, to provide administrative services (other than investment advice and related portfolio activities). For such services, the Fund pays the Administrator a monthly fee at an annual rate of 0.25% of the average daily value of the Fund's net assets. The Fund does not pay an investment advisory fee or investment management fee. BIF TAX-EXEMPT FUND MARCH 31, 2011 9 Notes to Financial Statements (concluded) BIF Tax-Exempt Fund The Fund entered into a Distribution Agreement and Distribution and Shareholder Servicing Plan (the Distribution Plan) with BlackRock Investments, LLC (BRIL), an affiliate of BlackRock. Pursuant to the Distribution Plan and in accordance with Rule 12b-1 under the 1940 Act, the Fund pays BRIL ongoing distribution fees. The fees are accrued daily and paid monthly at the annual rate of 0.125% based upon the average daily net assets. The Administrator and BRIL voluntarily agreed to waive a portion of their respective administration and distribution fees and/or reimburse operating expenses to enable the Fund to maintain a minimum daily net investment income dividend. These amounts are reported in the Statement of Operations as fees waived by administrator and distribu- tion fees waived. The Administrator and BRIL may discontinue the waiver or reimbursement at any time. Certain officers and/or directors of the Fund are officers and/or directors of BlackRock or its affiliates. The Fund reimburses the Administrator for compensation paid to the Fund's Chief Compliance Officer. 3. Capital Share Transactions: The number of shares sold, reinvested and redeemed correspond to the net proceeds from the sale of shares, reinvestment of dividends and distributions and cost of shares redeemed, respectively, since shares are sold and redeemed at $1.00 per share. 4. Income Tax Information: Reclassifications: US GAAP requires that certain components of net assets be adjusted to reflect permanent differences between financial and tax reporting. These reclassifications have no effect on net assets or net asset values per share. The following permanent difference as of March 31, 2011 attributable to the use of equalization was reclassified to the following accounts: Paid-in capital $ 187,399 Accumulated net realized gain allocated from the Master LLC $(187,399) The tax character of distributions paid during the fiscal years ended March 31, 2011 and March 31, 2010 was as follows: 3/31/2011 3/31/2010 Tax-exempt income $ 1,711,975 $ 7,216,462 Ordinary income 1 Long-term capital gains 1 Total distributions $ 1,995,445 $ 7,467,917 1 Distribution amounts may include a portion of the proceeds from redeemed shares. As of March 31, 2011, there were no significant differences between the book and tax components of net assets. 5. Subsequent Events: Management has evaluated the impact of all subsequent events on the Fund through the date the financial statements were issued and has determined that there were no subsequent events requiring adjustment or additional disclosure in the financial statements. 10 BIF TAX-EXEMPT FUND MARCH 31, 2011 Report of Independent Registered Public Accounting Firm BIF Tax-Exempt Fund To the Shareholders and Board of Trustees of BIF Tax-Exempt Fund: We have audited the accompanying statement of assets and liabilities of BIF Tax-Exempt Fund (formerly CMA Tax-Exempt Fund) (the “Fund”) as of March 31, 2011, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assur- ance about whether the financial statements and financial highlights are free of material misstatement. The Fund is not required to have, nor were we engaged to perform, an audit of its internal control over finan- cial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by manage ment, as well as evaluating the overall financial statement presentation We believe that our audits provide a reasonable basis for our opinion In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of BIF Tax-Exempt Fund as of March 31, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in con- formity with accounting principles generally accepted in the United States of America. Deloitte & Touche LLP Princeton, New Jersey May 26, 2011 Important Tax Information (Unaudited) All of the net investment income distributions paid by BIF Tax-Exempt Fund during the taxable year ended March 31, 2011 qualify as tax-exempt interest dividends for federal income tax purposes. Additionally, the Fund distributed qualified short-term capital gains 1 of $0.00000669 per share and long-term capital gains of $0.00001986 per share to shareholders of record on December 8, 2010. 1 Represents the portion of the taxable ordinary income dividends eligible for exemption from US withholding tax for nonresident aliens and foreign corporations. BIF TAX-EXEMPT FUND MARCH 31, 2011 11 Portfolio Summary as of March 31, 2011 Master Tax-Exempt LLC Portfolio Composition Percent of Net Assets Variable Rate Demand Obligations 77% Fixed Rate Notes 16 Tax-Exempt Commercial Paper 5 Put Bonds 2 Total 100% 12 BIF TAX-EXEMPT FUND MARCH 31, 2011 Schedule of Investments March 31, 2011 Master Tax-Exempt LLC (Percentages shown are based on Net Assets) Par Municipal Bonds Value Alabama — 0.7% Huntsville IDB, Refunding RB, VRDN, AMT (Federal Home Loan Bank LOC), 0.40%, 4/07/11 (a) $ 2,315 $ University of Alabama, RB, ROCS, VRDN, Series II-R-12295 (BHAC Insurance, Citibank NA SBPA), 0.26%, 4/07/11 (a)(b)(c) 28,710 28,710,000 31,025,000 Alaska — 0.6% City of Valdez Alaska, Refunding RB, VRDN, Phillips Project, Series C, 0.40%, 4/07/11 (a) 24,400 24,400,000 Arizona — 1.5% Apache County IDA, RB, VRDN, Tucson Electric Power-Springerville (Wells Fargo Bank NA LOC), 0.22%, 4/07/11 (a) 11,700 11,700,000 Maricopa County IDA Arizona, Refunding RB, VRDN, Villas Solanas Apartments, Series A, AMT (Fannie Mae), 0.27%, 4/07/11 (a) 6,200 6,200,000 Maricopa County Public Finance Corp. Arizona, RB, FLOATS, VRDN, Series 1863 (Wells Fargo Bank NA SBPA), 0.24%, 4/07/11 (a)(b) 5,440 5,440,000 Salt River Pima-Maricopa Indian Community, RB, VRDN (Bank of America NA LOC), 0.28%, 4/07/11 (a) 43,630 43,630,000 66,970,000 California — 6.1% California Community College Financing Authority, RB, TRAN, Series A, 2.00%, 6/30/11 6,955 6,974,810 California Municipal Finance Authority, RB, PUTTERS, VRDN, Series 2410, AMT (JPMorgan Chase Bank LOC), 0.40%, 4/07/11 (a)(b) 2,120 2,120,000 California School Cash Reserve Program Authority, RB: Senior Series B, 2.00%, 6/01/11 12,100 12,122,394 Series F, 2.00%, 6/01/11 10,200 10,223,220 Series P, 2.50%, 1/31/12 (d) 8,300 8,405,078 California State Department of Water Resources, RB, VRDN, Series C-9 (Citibank NA LOC), 0.22%, 4/07/11 (a) 26,000 26,000,000 City of Los Angeles California, GO, TRAN, 2.00%, 4/21/11 6,700 6,705,368 City of Sacramento California, GO, TRAN, 2.00%, 6/30/11 10,000 10,035,932 Par Municipal Bonds Value California (concluded) County of Los Angeles California, RB, ROCS, VRDN, Series II-R-13101CE (Citibank NA Liquidity Facility), 0.27%, 4/07/11 (a)(b)(c) $ 8,400 $ County of Riverside California, GO, TRAN, Series B, 2.00%, 6/30/11 35,000 35,125,825 East Bay Municipal Utility District, Refunding RB, VRDN, Series A-1, Mandatory Put Bonds, 0.28%, 4/07/11 (a) 24,000 24,000,000 Golden State Tobacco Securitization Corp. California, RB, FLOATS, VRDN, Series 2215 (Morgan Stanley Bank Liquidity Facility), 0.32%, 4/07/11 (a)(b) 22,500 22,500,000 Golden State Tobacco Securitization Corp. California, Refunding RB, FLOATS, VRDN (a)(b): Series 2040 (Morgan Stanley Municipal Funding Guarantee Agreement and Liquidity Facility), 0.32%, 4/07/11 8,000 8,000,000 Series 2954 (Morgan Stanley Bank Liquidity Facility), 0.32%, 4/07/11 1,345 1,344,500 Los Angeles Unified School District California, GO, TRAN, Series A, 2.00%, 6/30/11 23,900 23,978,691 San Diego Unified School District California, GO, TRAN, Series A, 2.00%, 6/30/11 40,000 40,141,659 San Mateo Union High School District California, GO, ROCS, VRDN, Series II-R-11578PB (AGC Insurance, PB Capital Corp. SBPA), 0.28%, 4/07/11 (a)(b)(c) 9,465 9,465,000 South Coast Local Education Agencies, RB, Pooled, TRAN, Series A, 2.00%, 8/09/11 12,500 12,561,496 268,103,973 Colorado — 0.9% City & County of Denver Colorado, COP, Refunding, VRDN, Series A3 (JPMorgan Chase Bank SBPA), 0.21%, 4/01/11 (a) 8,400 8,400,000 Colorado Housing & Finance Authority, RB, VRDN, Class I (a): M/F, Series C-4 (Federal Home Loan Bank SBPA), 0.25%, 4/07/11 4,460 4,460,000 Series B-2, AMT (Dexia Credit Local SBPA), 0.30%, 4/07/11 25,000 25,000,000 37,860,000 Portfolio Abbreviations To simplify the listings of portfolio holdings in the Schedule of Investments, the names and descriptions of many of the securities have been abbreviated according to the following list: AGC Assured Guaranty Corp. HDA Housing Development Authority PSF-GTD Permanent School Fund Guaranteed AGM Assured Guaranty Municipal Corp. HFA Housing Finance Agency PUTTERS Puttable Tax-Exempt Receipts AMT Alternative Minimum Tax (subject to) HRB Housing Revenue Bonds Q-SBLF Qualified School Bond Loan Fund BAN Bond Anticipation Notes IDA Industrial Development Authority RB Revenue Bonds BHAC Berkshire Hathaway Assurance Corp. IDB Industrial Development Board ROCS Reset Option Certificates COP Certificates of Participation ISD Independent School District S/F Single-Family DRIVERS Derivative Inverse Tax-Exempt Receipts LIFERS Long Inverse Floating Exempt Receipts SAN State Aid Notes EDA Economic Development Authority LOC Letter of Credit SBPA Stand-by Bond Purchase Agreement EDC Economic Development Corp. M/F Multi-Family SPEARS Short-Puttable Exempt Adjustable Receipts FGIC Financial Guaranty Insurance Co. MERLOTS Municipal Exempt Receipts Liquidity TAN Tax Anticipation Notes FLOATS Floating Rate Securities Optional Tenders TECP Tax-Exempt Commercial Paper GO General Obligation Bonds MSTR Municipal Securities Trust Receipts TRAN Tax Revenue Anticipation Notes NPFGC National Public Finance Guarantee Corp. VRDN Variable Rate Demand Notes See Notes to Financial Statements. BIF TAX-EXEMPT FUND MARCH 31, 2011 13 Schedule of Investments (continued) Master Tax-Exempt LLC (Percentages shown are based on Net Assets) Par Municipal Bonds Value Connecticut — 1.5% Connecticut Housing Finance Authority, RB, VRDN (a): Housing Mortgage Finance Program, Series G, Mandatory Put Bonds, 0.45%, 11/15/11 $ 6,800 $ Sub-Series F-1 (JPMorgan Chase Bank SBPA), 0.23%, 4/01/11 9,710 9,710,000 Connecticut State Development Authority, RB, VRDN, Solid Waste Project, Rand/Whitney, AMT (Bank of Montreal LOC), 0.26%, 4/07/11 (a) 5,100 5,100,000 Connecticut State Health & Educational Facility Authority, Austin Trust, RB, VRDN Certificates, Bank of America, Series 2008-352 (Bank of America NA LOC, Bank of America NA SBPA), 0.37%, 4/07/11 (a)(b) 4,700 4,700,000 Connecticut State Health & Educational Facility Authority, RB, VRDN, Hotchkiss School, Series A (Northern Trust Co. SBPA), 0.19%, 4/07/11 (a) 9,100 9,100,000 Connecticut State Health & Educational Facility Authority, Refunding RB, VRDN, Yale-New Haven Hospital, Series L2 (Bank of America NA LOC), 0.22%, 4/07/11 (a) 5,100 5,100,000 Hartford Redevelopment Agency, Refunding HRB, VRDN, Underwood Tower Project (AGM Insurance, Societe Generale SBPA), 0.34%, 4/07/11 (a) 5,100 5,100,000 Regional School District No. 18, GO, BAN, 1.50%, 1/10/12 1,500 1,512,233 State of Connecticut, GO, Refunding, FLOATS, VRDN, Series 514 (Morgan Stanley Bank SBPA), 0.25%, 4/07/11 (a)(b) 9,100 9,100,000 Town of Easton Connecticut, GO, BAN, 1.00%, 7/08/11 3,500 3,505,477 Town of New Milford Connecticut, GO, BAN, 1.50%, 7/26/11 5,800 5,820,573 65,548,283 District of Columbia — 1.3% District of Columbia, Deutsche Bank SPEARS/ LIFERS Trust, GO, SPEARS, VRDN, Series DB-463 (AGM Insurance, Deutsche Bank AG SBPA), 0.25%, 4/07/11 (a)(b) 8,375 8,375,000 District of Columbia, GO, FLOATS, VRDN, Series 1920 (Wells Fargo Bank NA LOC, Wells Fargo Bank NA SBPA), 0.24%, 4/07/11 (a)(b) 16,055 16,055,000 District of Columbia, RB, VRDN, American University (Bank of America NA LOC), 0.22%, 4/07/11 (a) 7,400 7,400,000 District of Columbia, Refunding RB, VRDN, Secured Series E, 0.28%, 12/01/11 (a) 5,500 5,500,000 Washington Convention Center Authority, Refunding RB, FLOATS, VRDN (a)(b): Series 1730 (BHAC Insurance, Morgan Stanley Bank Liquidity Facility), 0.26%, 4/07/11 6,665 6,665,000 Series 1731 (BHAC Insurance, Morgan Stanley Bank Liquidity Facility), 0.26%, 4/07/11 6,665 6,665,000 Series 1736 (BHAC), 0.26%, 4/07/11 7,830 7,830,000 58,490,000 Florida — 6.0% Brevard County Housing Finance Authority, RB, VRDN, Timber Trace Apartments Project, AMT (Citibank NA LOC), 0.29%, 4/07/11 (a) 8,085 8,085,000 County of Miami-Dade Florida, RB, VRDN, Series E (Wells Fargo Bank NA LOC), 0.24%, 4/07/11 (a) 30,000 30,000,000 Par Municipal Bonds Value Florida (concluded) County of St. John’s Florida, Deutsche Bank SPEARS/LIFERS Trust, RB, SPEARS, VRDN, Series DB-486 (Deutsche Bank AG SBPA), 0.25%, 4/07/11 (a)(b) $ 8,895 $8,895,000 County of St. John’s Florida, RB, ROCS, VRDN, Series II-R-755PB (PB Capital Corp. SBPA), 0.29%, 4/07/11 (a)(b) 18,095 18,095,000 Florida Housing Finance Corp., RB, VRDN, Savannah Springs Apartments, Series N, AMT (Citibank NA LOC), 0.30%, 4/07/11 (a) 6,800 6,800,000 Florida State Board of Education, GO, ROCS, VRDN, Series II-R-12288 (Citibank NA SBPA), 0.25%, 4/07/11 (a)(b)(c) 8,000 8,000,000 Fort Pierce Redevelopment Agency, Eclipse Funding Trust, Tax Allocation Bonds, VRDN, Series 2006-0130, Solar Eclipse (US Bank NA LOC), 0.28%, 4/07/11 (a)(b) 3,895 3,895,000 Hillsborough County Housing Finance Authority, HRB, VRDN, Brandon, Series A, AMT (Fannie Mae), 0.30%, 4/07/11 (a) 5,490 5,490,000 Jacksonville Economic Development Commission, RB, VRDN, Lee & Cates Glass Inc. Project, AMT (Wells Fargo Bank NA LOC), 0.41%, 4/07/11 (a) 120 120,000 Jacksonville Electric Authority Florida, Refunding RB, VRDN (a): Series 3-B-2 (Bank of America NA SBPA), 0.24%, 4/07/11 6,055 6,055,000 Series 3-B-3 (Bank of America NA SBPA), 0.24%, 4/07/11 8,125 8,125,000 Sub-Series A-2 (JPMorgan Chase & Co. SBPA), 0.25%, 4/07/11 6,350 6,350,000 Jacksonville Electric Authority Florida, TECP, 0.30%, 4/04/11 59,000 59,000,000 Jacksonville Health Facilities Authority, RB, VRDN, Baptist Medical, Series B (Bank of America NA LOC), 0.22%, 4/01/11 (a) 25,400 25,400,000 Manatee County Housing Finance Authority, HRB, VRDN, Village at Cortez Apartments, Series A, AMT (Fannie Mae), 0.30%, 4/07/11 (a) 11,400 11,400,000 Orlando & Orange County Expressway Authority, RB, VRDN, Eagle Tax-Exempt Trust, Series 2007-0145, Class A (BHAC Insurance, Citibank NA SBPA), 0.26%, 4/07/11 (a)(b) 11,300 11,300,000 Orlando Utilities Commission, RB, ROCS, VRDN, Series II-R-11818PB (PB Capital Corp. SBPA), 0.28%, 4/07/11 (a)(b)(c) 26,070 26,070,000 Palm Beach County Educational Facilities Authority, Refunding RB, VRDN, Educational Facilities, Atlantic University Inc. (Bank of America NA LOC), 0.28%, 4/07/11 (a) 9,400 9,400,000 Pinellas County Health Facilities Authority, RB, VRDN, Health System, BayCare Health, Series A2 (Northern Trust Co. LOC), 0.24%, 4/07/11 (a) 4,000 4,000,000 University of South Florida Research Foundation Inc., RB, VRDN, University Technology Center Research (Bank of America NA LOC), 0.28%, 4/07/11 (a) 7,000 7,000,000 263,480,000 See Notes to Financial Statements. 14 BIF TAX-EXEMPT FUND MARCH 31, 2011 Schedule of Investments (continued) Master Tax-Exempt LLC (Percentages shown are based on Net Assets) Par Municipal Bonds Value Georgia — 1.4% Main Street Natural Gas Inc., RB, VRDN, Series A (Royal Bank of Canada SBPA), 0.25%, 4/07/11 (a) $ 20,700 $ Municipal Electric Authority of Georgia, Refunding RB, VRDN, Project No. 1, Sub-Series B (Dexia Credit Local LOC), 0.32%, 4/07/11 (a) 10,000 10,000,000 State of Georgia, GO, ROCS, VRDN, Series II-R-11536PB (PB Capital Corp. SBPA), 0.28%, 4/07/11 (a)(b) 26,005 26,005,000 Whitfield County Development Authority, RB, VRDN, Aladdin Manufacturing Corp. Project, AMT (Wachovia Bank NA LOC), 0.40%, 4/07/11 (a) 3,100 3,100,000 59,805,000 Idaho — 0.4% State of Idaho, RB, TAN, 2.00%, 6/30/11 15,350 15,410,594 Illinois — 4.2% BB&T Municipal Trust, RB, FLOATS, VRDN, Series 5001 (Rabobank International LOC), 0.33%, 4/07/11 (a)(b)(c) 12,886 12,885,509 Chicago Transit Authority, COP, ROCS, VRDN, Series II-R-11786 (AGC Insurance, Citibank NA SBPA), 0.45%, 4/07/11 (a)(b)(c) 7,900 7,900,000 City of Chicago Illinois, Deutsche Bank SPEARS/ LIFERS Trust, RB, SPEARS, VRDN (a)(b): Series DB-502 (AGM Insurance, Deutsche Bank AG SBPA), 0.25%, 4/07/11 40,975 40,975,000 Series DBE-534, 0.25%, 4/07/11 2,225 2,225,000 City of Chicago Illinois, RB, VRDN (a): FLOATS, Series PT-3334 (Dexia Credit Local Liquidity Facility), 0.43%, 4/07/11 (b) 9,775 9,775,000 ROCS, Series II-R-239, AMT (AGM Insurance, Citibank NA SBPA), 0.40%, 4/07/11 (b) 3,700 3,700,000 Second Lien, Series B, AMT (Societe Generale LOC), 0.26%, 4/07/11 15,784 15,784,000 Second Lien, Sub-Series 2000-1 (JPMorgan Chase Bank SBPA), 0.22%, 4/01/11 3,000 3,000,000 Illinois Finance Authority, RB, VRDN (a): Evanston Northwestern, Series C (JPMorgan Chase Bank SBPA), 0.20%, 4/01/11 2,700 2,700,000 Northwestern University, Sub-Series 2008-A, Mandatory Put Bonds, 0.43%, 3/01/12 3,800 3,800,000 Revolving Fund Pooled, Series D (Bank One Illinois NA LOC), 0.25%, 4/07/11 5,700 5,700,000 University of Chicago Medical Center, Series B (Wells Fargo Bank NA LOC), 0.20%, 4/01/11 6,600 6,600,000 Illinois Finance Authority, Refunding RB, VRDN (a): Eagle Tax-Exempt Trust, Series 2006-0118, Class A (Citibank NA SBPA), 0.24%, 4/07/11 (b) 3,150 3,150,000 Elmhurst Memorial Healthcare, Series B (JPMorgan Chase Bank LOC), 0.22%, 4/01/11 36,410 36,410,000 Illinois State Toll Highway Authority, RB, VRDN, Senior Priority, Series A-2A (Bank of Tokyo-Mitsubishi UFJ LOC), 0.30%, 4/07/11 (a) 7,700 7,700,000 Illinois State Toll Highway Authority, Refunding RB, VRDN, Series B (AGM Insurance, Landesbank Hessen-Thuringen SBPA), 0.33%, 4/07/11 (a) 12,235 12,235,000 University of Illinois, Refunding RB, VRDN, Eagle Tax-Exempt Trust, Series 2006-0124, Class A (Citibank NA SBPA), 0.26%, 4/07/11 (a)(b) 10,000 10,000,000 184,539,509 Par Municipal Bonds Value Indiana — 1.7% City of Michigan City Indiana, RB, VRDN, Palatek Project, AMT (Comerica Bank LOC), 0.40%, 4/07/11 (a) $ 4,700 $4,700,000 City of Portage Indiana, RB, VRDN, Breckenridge Apartments Project, AMT (LaSalle National Bank LOC), 0.29%, 4/07/11 (a) 4,650 4,650,000 Hartford City Indiana, RB, VRDN, Petoskey Plastics Inc., AMT (Comerica Bank LOC), 0.40%, 4/07/11 (a) 4,380 4,380,000 Indiana Finance Authority, RB, VRDN, Lease Appropriation, Series A-1 (JPMorgan Chase Bank SBPA), 0.22%, 4/01/11 (a) 31,100 31,100,000 Indiana Finance Authority, Refunding RB, VRDN, Duke Energy Indiana Project, Series A-1, AMT (Bank of America NA LOC), 0.28%, 4/07/11 (a) 6,000 6,000,000 Indianapolis Local Public Improvement Bond Bank, Refunding RB, ROCS, VRDN, Series II-R-11779 (AGC Insurance, Citibank NA SBPA), 0.40%, 4/07/11 (a)(b)(c) 24,825 24,825,000 75,655,000 Iowa — 0.5% City of Clear Lake Iowa, RB, VRDN, Joe Corbi’s Pizza Project, AMT (Manufacturers & Traders LOC), 0.41%, 4/07/11 (a) 3,295 3,295,000 Iowa Higher Education Loan Authority, Refunding RB, VRDN, Private College Facility, Loras College Project (Lasalle Bank NA LOC), 0.23%, 4/01/11 (a) 11,960 11,960,000 State of Iowa, Barclays Capital Municipal Trust Receipts, RB, FLOATS, VRDN, Series 13B-C (Barclays Bank Plc SBPA), 0.26%, 4/07/11 (a)(b)(c) 6,200 6,200,000 21,455,000 Kansas — 0.3% Counties of Sedgwick & Shawnee Kansas, JPMorgan Chase PUTTERS/DRIVERS Trust, Refunding RB, PUTTERS, VRDN, Series 3206, AMT (Ginnie Mae Insurance, JPMorgan Chase & Co. SBPA), 0.35%, 4/07/11 (a)(b)(c) 4,825 4,825,000 Counties of Sedgwick & Shawnee Kansas, RB, FLOATS, VRDN, Series 2480, AMT (Ginnie Mae Insurance, Morgan Stanley Bank Liquidity Facility), 0.29%, 4/07/11 (a)(b) 6,445 6,445,000 11,270,000 Kentucky — 0.6% Campbell & Kenton Counties Sanitation District No. 1 Kentucky, RB, MSTR, VRDN, Series SGA 130 (AGM Insurance, Societe Generale SBPA), 0.30%, 4/07/11 (a)(b) 11,000 11,000,000 County of Boyd Kentucky, RB, VRDN, Air Products & Chemicals Project, AMT, 0.38%, 4/07/11 (a) 3,775 3,775,000 Kentucky Economic Development Finance Authority, Refunding RB, FLOATS, VRDN, Series 2980 (Morgan Stanley Bank Liquidity Facility), 0.25%, 4/07/11 (a)(b)(c) 10,500 10,500,000 25,275,000 See Notes to Financial Statements. BIF TAX-EXEMPT FUND MARCH 31, 2011 15 Schedule of Investments (continued) Master Tax-Exempt LLC (Percentages shown are based on Net Assets) Par Municipal Bonds Value Louisiana — 1.8% Louisiana Local Government Environmental Facilities & Community Development Authority, RB, VRDN (a): BASF Corp. Project, AMT, 0.41%, 4/07/11 $ 4,000 $4,000,000 Go To The Show, Series A (Federal Home Loan Bank LOC), 0.25%, 4/07/11 5,305 5,305,000 Honeywell International Inc. Project, AMT, 0.45%, 4/07/11 6,000 6,000,000 Louisiana Local Government Environmental Facilities & Community Development Authority, Refunding RB, VRDN, BASF Corp. Project, Series B, 0.38%, 4/07/11 (a) 7,500 7,500,000 Louisiana Offshore Terminal Authority, Refunding RB, VRDN, First Stage, Loop LLC, Series A (JPMorgan Chase Bank LOC), 0.23%, 4/01/11 (a) 20,560 20,560,000 Louisiana Public Facilities Authority, RB, VRDN, Air Products & Chemicals Project, AMT, 0.33%, 4/07/11 (a) 2,850 2,850,000 Louisiana State Municipal Natural Gas Purchasing & District Authority, RB, PUTTERS, VRDN, Series 1411Q (JPMorgan Chase & Co. LOC), 0.30%, 4/07/11 (a)(b) 9,616 9,616,000 Parish of Ascension Louisiana, RB, VRDN, BASF Corp. Project, AMT, 0.40%, 4/07/11 (a) 10,100 10,100,000 Parish of St. James Louisiana, RB, VRDN, Nucor Steel LLC Project, Series B-1 (Nucor Corp. Liquidity Facility), 0.26%, 4/07/11 (a) 13,000 13,000,000 78,931,000 Maine — 0.1% Maine Health & Higher Educational Facilities Authority, Eclipse Funding Trust, RB, VRDN, Series 2007-0104, Solar Eclipse (US Bank NA LOC), 0.24%, 4/07/11 (a)(b) 3,170 3,170,000 Maryland — 0.9% County of Baltimore Maryland, RB, VRDN, Paths at Loveton (Manufacturers & Traders LOC), 0.31%, 4/07/11 (a) 4,065 4,065,000 Maryland Community Development Administration, Clipper Tax-Exempt Certificate Trust, RB, VRDN, Series 2009-47, AMT (State Street Bank & Trust Co. SBPA), 0.40%, 4/07/11 (a)(b)(c) 2,350 2,350,000 Maryland Community Development Administration, Refunding RB, FLOATS, VRDN, Series 2997, AMT (Morgan Stanley Bank Liquidity Facility), 0.29%, 4/07/11 (a)(b)(c) 8,475 8,475,000 Maryland EDC, RB, VRDN (a): Bakery de France Facility, AMT (Manufacturers & Traders LOC), 0.56%, 4/07/11 9,520 9,520,000 Garrett Community College Facility (Manufacturers & Traders LOC), 0.26%, 4/07/11 6,905 6,905,000 Linemark Printing Project, AMT (Manufacturers & Traders LOC), 0.46%, 4/07/11 3,520 3,520,000 Pharmaceutics International Inc., Series A, AMT (AllFirst Bank LOC), 0.41%, 4/07/11 4,180 4,180,000 39,015,000 Par Municipal Bonds Value Massachusetts — 4.6% City of Quincy Massachusetts, GO, BAN: 1.00%, 9/15/11 $ 5,000 $ 1.60%, 1/27/12 34,500 34,783,660 Commonwealth of Massachusetts, Refunding RB, FLOATS, VRDN, Series PT-3058 (Dexia Credit Local LOC, Dexia Credit Local SBPA), 0.43%, 4/07/11 (a)(b) 26,920 26,920,000 Massachusetts Bay Transportation Authority, Refunding RB, VRDN, Senior Series A, 0.34%, 4/07/11 (a) 3,500 3,500,000 Massachusetts Development Finance Agency, Macon Trust, RB, VRDN Certificates, Bank of America, Series 2007-344 (Bank of America NA LOC), 0.44%, 4/07/11 (a)(b) 52,704 52,704,000 Massachusetts Health & Educational Facilities Authority, Macon Trust, RB, VRDN Certificates, Bank of America, Series 2007-310 (Bank of America NA LOC), 0.37%, 4/07/11 (a)(b) 7,315 7,315,000 Massachusetts Health & Educational Facilities Authority, RB, ROCS, VRDN, Series II-R-11577PB (PB Capital Corp. SBPA), 0.28%, 4/07/11 (a)(b) 31,625 31,625,000 Massachusetts State Department of Transportation, Refunding RB, VRDN, Contract Assistance, Series A2 (JPMorgan Chase Bank SBPA), 0.22%, 4/07/11 (a) 20,000 20,000,000 Massachusetts State Turnpike Authority, Clipper Tax-Exempt Certificate Trust, RB, VRDN, Series 2009-74 (State Street Bank & Trust Co. SBPA), 0.25%, 4/07/11 (a)(b) 11,471 11,471,000 Massachusetts Water Resources Authority, Refunding RB, VRDN, Eagle Tax-Exempt Trust, Series 2006-0054, Class A (Citibank NA SBPA), 0.25%, 4/07/11 (a)(b) 7,495 7,495,000 200,824,343 Michigan — 2.1% Detroit City School District, GO, FLOATS, VRDN, Series DC8032 (AGM Insurance, Dexia Credit Local LOC), 0.30%, 4/01/11 (a)(b) 9,980 9,980,000 Holt Public Schools, GO, Refunding, VRDN (Q-SBLF Insurance, Landesbank Hessen-Thuringen SBPA), 0.27%, 4/07/11 (a) 7,200 7,200,000 Michigan Finance Authority, RB, SAN: Series D-1, 2.00%, 8/19/11 4,230 4,249,450 Series D-2 (JPMorgan Chase Bank LOC), 2.00%, 8/22/11 11,400 11,471,747 Michigan Higher Education Student Loan Authority, RBC Municipal Products Inc. Trust, Refunding RB, FLOATS, VRDN, Series L-24, AMT (Royal Bank of Canada LOC), 0.29%, 4/07/11 (a)(b) 32,045 32,045,000 Michigan State Hospital Finance Authority, RB, VRDN, Ascension Health Senior Credit, 0.34%, 10/27/11 (a) 4,000 4,000,000 Michigan State Hospital Finance Authority, Refunding RB, VRDN, Ascension Health Senior Credit, 0.34%, 10/27/11 (a) 3,700 3,700,000 Reset Optional Certificates Trust II-R, Refunding RB, ROCS, VRDN, Series II-R-665PB (BHAC Insurance, PB Capital Corp. SBPA), 0.29%, 4/07/11 (a)(b) 20,580 20,580,000 93,226,197 See Notes to Financial Statements. 16 BIF TAX-EXEMPT FUND MARCH 31, 2011 Schedule of Investments (continued) Master Tax-Exempt LLC (Percentages shown are based on Net Assets) Par Municipal Bonds Value Minnesota — 0.8% Minneapolis & St. Paul Housing & Redevelopment Authority, Refunding RB, VRDN, Allina Health System, Series B-2 (JPMorgan Chase Bank LOC), 0.22%, 4/01/11 (a) $ 5,600 $ Minnesota School District Capital Equipment Borrowing Program, COP, Aid Anticipation Certificates Indebtedness, Series B, 2.00%, 9/01/11 20,450 20,591,848 State of Minnesota, GO, ROCS, VRDN, Series II-R-11538PB (PB Capital Corp. SBPA), 0.28%, 4/07/11 (a)(b) 10,405 10,405,000 36,596,848 Mississippi — 0.2% Mississippi Business Finance Corp., RB, VRDN, Series A, Renaissance at Colony Park LLC Project (Federal Home Loan Bank LOC), 0.25%, 4/07/11 (a) 7,200 7,200,000 Missouri — 1.6% City of North Kansas City Missouri, Refunding RB, VRDN, North Kansas City Hospital (Bank of America NA LOC), 0.24%, 4/01/11 (a) 15,210 15,210,000 Kansas City IDA Missouri, RB, VRDN, Kansas City Downtown Redevelopment, Series B (JPMorgan Chase Bank LOC), 0.25%, 4/07/11 (a) 11,590 11,590,000 Missouri Joint Municipal Electric Utility Commission, RB, ROCS, VRDN, Series II-R-620PB (BHAC Insurance, PB Capital Corp. SBPA), 0.29%, 4/07/11 (a)(b) 12,310 12,310,000 Missouri State Health & Educational Facilities Authority, RB, VRDN, BJC Health System, Series B (US Bank NA SBPA), 0.22%, 4/01/11 (a) 1,900 1,900,000 Missouri State Health & Educational Facilities Authority, Refunding RB: Ascension Health Senior Credit, Series C-1, Mandatory Put Bonds, 0.48%, 5/04/11 (e) 4,245 4,245,000 VRDN, Drury College (Bank of America NA LOC), 0.24%, 4/01/11 (a) 19,090 19,090,000 Palmyra IDA, RB, VRDN, BASF Corp. Project, AMT, 0.41%, 4/07/11 (a) 6,000 6,000,000 70,345,000 Nebraska — 1.0% City of Lincoln Nebraska, RB, FLOATS, VRDN, Series 2900 (Morgan Stanley Bank Liquidity Facility), 0.27%, 4/07/11 (a)(b) 16,000 16,000,000 Public Power Generation Agency, RB, ROCS, VRDN, Series II-R-11019PB (BHAC Insurance, PB Capital Corp. SBPA), 0.29%, 4/07/11 (a)(b) 25,945 25,945,000 41,945,000 Nevada — 0.6% County of Clark Nevada, RB: System, Junior Subordinate Lien Notes, Series E-1, 2.50%, 6/01/11 7,335 7,358,119 VRDN, ROCS, Series II-R-11825 (AGC Insurance, Citibank NA SBPA), 0.40%, 4/07/11 (a)(b)(c) 5,750 5,750,000 Truckee Meadows Water Authority, Refunding RB, FLOATS, VRDN, Series 51TP (AGM Insurance, Wells Fargo Bank NA SBPA), 0.25%, 4/07/11 (a)(b) 11,790 11,790,000 24,898,119 Par Municipal Bonds Value New Hampshire — 1.2% New Hampshire Business Finance Authority, RB, VRDN, Lonza Biologics Inc. (Landesbank Hessen-Thuringen LOC), 0.31%, 4/07/11 (a) $ 20,600 $ New Hampshire Health & Education Facilities Authority, Eclipse Funding Trust, RB, VRDN, Series 2007-0018, Solar Eclipse (US Bank NA LOC), 0.24%, 4/07/11 (a)(b) 10,355 10,355,000 New Hampshire Health & Education Facilities Authority, RB, ROCS, VRDN, Series II-R-783PB (BHAC Insurance, PB Capital Corp. SBPA), 0.29%, 4/07/11 (a)(b) 20,060 20,060,000 51,015,000 New Jersey — 7.1% Borough of Butler New Jersey, GO, BAN, 1.25%, 8/26/11 7,011 7,029,941 Borough of Englewood Cliffs New Jersey, GO, Refunding, BAN, 1.25%, 3/30/12 7,076 7,111,284 Borough of Hopatcong New Jersey, GO, BAN, 1.25%, 8/05/11 10,576 10,592,780 Borough of Palisades Park New Jersey, GO, BAN, 1.25%, 4/21/11 1,600 1,600,438 New Jersey EDA, Refunding RB, FLOATS, VRDN (Dexia Credit Local LOC, Dexia Credit Local SBPA) (a)(b): Series PT-2805, 0.42%, 4/07/11 18,555 18,555,000 Series PT-3824, 0.42%, 4/07/11 36,430 36,430,000 New Jersey EDA, TECP (Dexia Credit Local SBPA), 0.38%, 4/05/11 28,500 28,500,000 New Jersey State Housing & Mortgage Finance Agency, Refunding RB, VRDN, S/F Housing, Series O, AMT (Dexia Credit Local SBPA), 0.32%, 4/07/11 (a) 20,000 20,000,000 New Jersey State Turnpike Authority, RB, VRDN, Series C-2 (AGM Insurance, Dexia Credit Local SBPA), 0.34%, 4/07/11 (a) 7,600 7,600,000 New Jersey Transportation Trust Fund Authority, Refunding RB, FLOATS, VRDN (a)(b): Series PT-3535 (Dexia Credit Local Liquidity Facility), 0.42%, 4/07/11 4,780 4,780,000 Series PT-3859 (Dexia Credit Local Liquidity Facility), 0.42%, 4/07/11 14,040 14,040,000 State of New Jersey, JPMorgan Chase PUTTERS/ DRIVERS Trust, RB, PUTTERS, VRDN (a)(b)(c): Series 3808 (JPMorgan Chase & Co. Liquidity Facility), 0.23%, 4/01/11 31,000 31,000,000 Series 3848 (JPMorgan Chase Bank Liquidity Facility), 0.30%, 6/23/11 50,000 50,000,000 Tobacco Settlement Financing Corp. New Jersey, Refunding RB, FLOATS, VRDN, Series 2959 (Morgan Stanley Bank Liquidity Facility), 0.32%, 4/07/11 (a)(b)(c) 11,150 11,150,000 Township of Clark New Jersey, GO, BAN, 1.25%, 3/23/12 8,145 8,185,294 Township of Fairfield New Jersey, GO, BAN, 1.25%, 2/22/12 5,377 5,391,970 Township of Long Beach New Jersey, GO, BAN, 1.25%, 3/30/12 5,408 5,437,817 Township of Montgomery New Jersey, GO, BAN, 1.00%, 9/22/11 11,200 11,224,578 See Notes to Financial Statements. BIF TAX-EXEMPT FUND MARCH 31, 2011 17 Schedule of Investments (continued) Master Tax-Exempt LLC (Percentages shown are based on Net Assets) Par Municipal Bonds Value New Jersey (concluded) Township of Toms River New Jersey, GO, BAN, 1.25%, 12/16/11 $ 16,950 $ Township of Voorhees New Jersey, GO, BAN, Series A, 1.25%, 4/04/12 (d) 5,795 5,812,733 Village of Ridgewood New Jersey, GO, BAN, 1.50%, 6/24/11 11,191 11,215,602 312,686,642 New Mexico — 0.2% City of Rio Rancho New Mexico, Eclipse Funding Trust, RB, VRDN, Series 2007-0019, Solar Eclipse (US Bank NA LOC), 0.24%, 4/07/11 (a)(b) 10,000 10,000,000 New York — 6.4% Buffalo Municipal Water Finance Authority, Refunding RB, VRDN (JPMorgan Chase Bank LOC), 0.22%, 4/07/11 (a) 10,000 10,000,000 City of New York New York, GO, VRDN, Sub-Series L-5 (Dexia Credit Local SBPA), 0.30%, 4/01/11 (a) 5,400 5,400,000 Metropolitan Transportation Authority, Refunding RB, VRDN, Series B (AGM Insurance, Dexia Credit Local SBPA), 0.33%, 4/07/11 (a) 15,000 15,000,000 New York City Housing Development Corp., RB, VRDN (a): Beekman Tower, Series A (RBS Citizens NA LOC), 0.27%, 4/07/11 18,300 18,300,000 Elliott Chelsea Development, Series A (Citibank NA LOC), 0.23%, 4/07/11 2,900 2,900,000 Series H-2-B, AMT (Bank of America NA SBPA), 0.23%, 4/01/11 4,800 4,800,000 Series I-2, Mandatory Put Bonds, AMT, 0.53%, 5/13/11 6,950 6,950,000 Series J-1, Mandatory Put Bonds, 0.48%, 9/15/11 9,450 9,450,000 New York City Housing Development Corp., Refunding RB, VRDN, M/F, The Crest, Series A (Landesbank Hessen-Thuringen LOC), 0.29%, 4/07/11 (a) 4,000 4,000,000 New York City Industrial Development Agency, Refunding RB, VRDN, Touro College Project (JPMorgan Chase Bank LOC), 0.24%, 4/07/11 (a) 6,400 6,400,000 New York City Municipal Water Finance Authority, Refunding RB, VRDN (a): 2nd General Resolution, Series AA-1 (State Street Bank & Trust Co. and California State Teachers’ Retirement System SBPA), 0.23%, 4/01/11 2,200 2,200,000 Eagle Tax-Exempt Trust, Series 2009-0047, Class A (Citibank NA SBPA), 0.25%, 4/07/11 (b)(c) 6,900 6,900,000 New York City Transitional Finance Authority, RB, VRDN (a): Future Tax Secured, Series C (Bayerische Landesbank SBPA), 0.26%, 4/01/11 14,100 14,100,000 Future Tax Secured, Series G-5 (Barclays Bank Plc SBPA), 0.18%, 4/01/11 19,400 19,400,000 Future Tax Secured, Sub-Series C3 (Dexia Credit Local SBPA), 0.28%, 4/07/11 13,545 13,545,000 New York City Recovery, Series 3, Sub-Series 3E (Landesbank Baden-Wurttemberg SBPA), 0.23%, 4/01/11 1,100 1,100,000 Par Municipal Bonds Value New York (concluded) New York City Transitional Finance Authority, RB, VRDN (a) (concluded): New York City Recovery, Sub-Series 1C (JPMorgan Chase Bank Liquidity Facility), 0.23%, 4/01/11 $ 12,100 $ Sub-Series 2B (Dexia Credit Local SBPA), 0.28%, 4/07/11 12,315 12,315,000 New York Mortgage Agency, RB, VRDN (a): Homeowner Mortgage, Series 125, AMT (Dexia Credit Local SBPA), 0.39%, 4/07/11 3,000 3,000,000 Series 144, AMT (Dexia Credit Local SBPA), 0.32%, 4/01/11 11,520 11,520,000 Series 159 (Bank of America NA SBPA), 0.25%, 4/07/11 4,700 4,700,000 New York State Dormitory Authority, Refunding RB, VRDN, Cornell University, Series B (JPMorgan Chase & Co. SBPA), 0.23%, 4/07/11 (a) 4,900 4,900,000 New York State HFA, RB, VRDN, Series A (JPMorgan Chase Bank LOC), 0.25%, 4/07/11 (a) 7,600 7,600,000 New York State HFA, Refunding RB, VRDN (a): 505 West 37th Street, Series B (Landesbank Hessen-Thuringen LOC), 0.25%, 4/07/11 22,700 22,700,000 Series M-1 (Bank of America NA LOC), 0.23%, 4/07/11 6,300 6,300,000 Port Authority of New York & New Jersey, JPMorgan Chase PUTTERS/DRIVERS Trust, RB, PUTTERS, VRDN, Series 3192, AMT (JPMorgan Chase & Co. SBPA), 0.34%, 4/07/11 (a)(b)(c) 25,325 25,325,000 Ramapo Housing Authority New York, RB, VRDN, Fountainview College Road (Manufacturers & Traders LOC), 0.35%, 4/07/11 (a) 13,510 13,510,000 Triborough Bridge & Tunnel Authority, Refunding RB, VRDN (a): General, Sub-Series B-4 (Landesbank Baden- Wurttemberg SBPA), 0.25%, 4/07/11 5,970 5,970,000 Metropolitan Transit Authority Bridges and Tunnels, Series AB (AGM Insurance, JPMorgan Chase Bank SBPA), 0.32%, 4/07/11 10,880 10,880,000 281,265,000 North Carolina — 4.2% Charlotte Housing Authority North Carolina, RB, VRDN (Wachovia Bank NA LOC) (a): Oak Park Project, 0.26%, 4/07/11 5,000 5,000,000 Stonehaven East Project, 0.26%, 4/07/11 8,550 8,550,000 Charlotte-Mecklenburg Hospital Authority, Refunding RB, VRDN, Series H (Wells Fargo Bank NA LOC), 0.20%, 4/01/11 (a) 18,900 18,900,000 City of Charlotte North Carolina, Refunding RB, VRDN, Charlotte Douglas, Series D (Bank of America NA LOC), 0.23%, 4/07/11 (a) 1,260 1,260,000 City of Raleigh North Carolina, COP, VRDN, Downtown, Series B (RBC Bank USA SBPA), 0.28%, 10/27/11 (a) 7,900 7,900,000 City of Raleigh North Carolina, Refunding RB, VRDN, 0.35%, 4/07/11 (a) 3,375 3,375,000 County of Mecklenburg, COP, VRDN (Branch Banking & Trust SBPA), 0.26%, 4/07/11 (a) 3,290 3,290,000 County of Mecklenburg, GO, Refunding, VRDN, 7 Month Windows, Series D, 0.35%, 10/27/11 (a) 5,800 5,800,000 See Notes to Financial Statements. 18 BIF TAX-EXEMPT FUND MARCH 31, 2011 Schedule of Investments (continued) Master Tax-Exempt LLC (Percentages shown are based on Net Assets) Par Municipal Bonds Value North Carolina (concluded) County of Mecklenburg North Carolina, GO, VRDN, Series B (Landesbank Hessen-Thuringen SBPA), 0.22%, 4/07/11 (a) $ 600 $ County of Pender North Carolina, GO, BAN, Water, 1.25%, 7/06/11 8,200 8,215,431 County of Wake North Carolina, GO, VRDN, Series A (RBC Bank USA SBPA), 0.28%, 4/07/11 (a) 43,650 43,650,000 North Carolina Capital Facilities Finance Agency, RB, VRDN, Aquarium Society Project (Bank of America NA LOC), 0.26%, 4/07/11 (a) 21,435 21,435,000 North Carolina Educational Facilities Finance Agency, RB, VRDN, Duke University Project, Series B, 0.23%, 4/07/11 (a) 800 800,000 North Carolina HFA, RB, MERLOTS, VRDN, Series B12, AMT (Wells Fargo Bank NA SBPA), 0.32%, 4/07/11 (a)(b)(c) 7,005 7,005,000 North Carolina Medical Care Commission, RB, VRDN, Moses Cone Health System, Series A (a): 0.23%, 4/07/11 400 400,000 (Bank of America NA SBPA), 0.25%, 4/07/11 7,225 7,225,000 North Carolina Medical Care Commission, Refunding RB, VRDN, Moses Cone Health System (Bank of America NA SBPA), 0.22%, 4/01/11 (a) 3,000 3,000,000 North Carolina State Education Assistance Authority, Refunding RB, VRDN, Student Loan, Series A-2, AMT (Royal Bank of Canada LOC), 0.28%, 4/07/11 (a) 19,525 19,525,000 Person County Industrial Facilities & Pollution Control Financing Authority, RB, VRDN, CertainTeed Gypsum Inc. (Credit Industriel et Commercial LOC), 0.23%, 4/07/11 (a) 7,500 7,500,000 Reset Optional Certificates Trust II-R, RB, ROCS, VRDN, Series II-R-645 (Citibank NA SBPA), 0.25%, 4/07/11 (a)(b) 5,400 5,400,000 State of North Carolina, GO, VRDN (Landesbank Hessen-Thuringen SBPA) Public Improvement (a): Series F, 0.21%, 4/07/11 900 900,000 Series G, 0.20%, 4/07/11 1,300 1,300,000 University of North Carolina at Chapel Hill, Refunding RB, VRDN, Series B, 0.17%, 4/07/11 (a) 1,500 1,500,000 Yancey County Industrial Facilities & Pollution Control Financing Authority, RB, VRDN, Altec Industries Inc. Project, AMT (Branch Banking & Trust LOC), 0.34%, 4/07/11 (a) 1,700 1,700,000 184,230,431 Ohio — 0.5% City of Avon Ohio, GO, BAN, 1.25%, 7/21/11 3,000 3,006,131 City of Delaware Ohio, GO, BAN, Various Purpose, 1.25%, 4/27/11 3,900 3,901,892 City of Lebanon Ohio, GO, BAN, Water System Improvement, 1.15%, 3/30/12 5,500 5,524,530 City of Marysville Ohio, GO, Wastewater Treatment, 1.25%, 6/01/11 6,250 6,255,259 City of Shaker Heights Ohio, GO, BAN, Various Purpose Improvement, 1.50%, 5/06/11 2,625 2,627,185 County of Licking Ohio, GO, BAN, Various Purpose, 1.25%, 6/16/11 2,800 2,803,222 24,118,219 Par Municipal Bonds Value Oklahoma — 0.1% Oklahoma Development Finance Authority, RB, VRDN, Conoco Project, Series B, AMT, 0.30%, 4/07/11 (a) $ 2,500 $ Oregon — 0.5% Oregon State Department of Transportation, RB, VRDN, Subordinate Lien, Series B-2 (Dexia Credit Local Liquidity Facility), 0.29%, 4/07/11 (a) 23,635 23,635,000 Pennsylvania — 1.8% Allegheny County Hospital Development Authority, RBC Municipal Products Inc. Trust, RB, FLOATS, VRDN, Series E-16 (Royal Bank of Canada LOC), 0.25%, 4/07/11 (a)(b)(c) 12,800 12,800,000 Commonwealth of Pennsylvania, Clipper Tax-Exempt Certificate Trust, RB, VRDN, Series 2009-58 (State Street Bank & Trust Co. SBPA), 0.28%, 4/07/11 (a)(b)(c) 12,500 12,500,000 County of Lehigh Pennsylvania, Refunding RB, VRDN, Lehigh Valley Health Network, Series B (AGC Insurance, Wells Fargo Bank NA SBPA), 0.22%, 4/01/11 (a) 10,300 10,300,569 Emmaus General Authority, RB, VRDN, Pennsylvania Loan Program, Series A (US Bank NA LOC), 0.25%, 4/07/11 (a) 8,200 8,200,000 Pennsylvania HFA, Refunding RB, VRDN, Series 99C, AMT (Dexia Credit Local SBPA), 0.37%, 4/07/11 (a) 5,100 5,100,000 Philadelphia Hospitals & Higher Education Facilities Authority, Refunding RB, VRDN, Children’s Hospital of Philadelphia, Series A (Wachovia Bank NA SBPA), 0.21%, 4/01/11 (a) 22,060 22,060,000 Venango IDA (Dexia Credit Local SBPA), TECP: 0.41%, 4/05/11 6,000 6,000,000 0.42%, 4/06/11 2,549 2,549,000 0.41%, 4/07/11 1,000 1,000,000 80,509,569 Puerto Rico — 2.6% Commonwealth of Puerto Rico, Austin Trust, Refunding RB, VRDN Certificates, Bank of America, Series 2008-355 (Bank of America NA LOC, Bank of America NA SBPA), 0.43%, 4/07/11 (a)(b)(c) 3,100 3,100,000 Commonwealth of Puerto Rico, GO, Refunding, VRDN, Public Improvement, Series A-2 (AGM Insurance, JPMorgan Chase Bank SBPA), 0.24%, 4/07/11 (a) 30,000 30,000,000 Puerto Rico Electric Power Authority, Puttable Floating Option Tax-Exempt Receipts, Refunding RB, FLOATS, VRDN, Series 4147 (AGM Insurance, Dexia Credit Local LOC, Dexia Credit Local SBPA), 0.42%, 4/07/11 (a)(b) 33,270 33,270,000 Puerto Rico Highway & Transportation Authority, Refunding RB, FLOATS, VRDN (a)(b): Series PT-3189 (Dexia Credit Local LOC, Dexia Credit Local SBPA), 0.42%, 4/07/11 40,945 40,945,000 Series PT-3677 (Dexia Credit Local Guarantee Agreement and Liquidity Facility), 0.42%, 4/07/11 5,000 5,000,000 112,315,000 See Notes to Financial Statements. BIF TAX-EXEMPT FUND MARCH 31, 2011 19 Schedule of Investments (continued) Master Tax-Exempt LLC (Percentages shown are based on Net Assets) Par Municipal Bonds Value Rhode Island — 1.5% Narragansett Bay Commission, RB, ROCS, VRDN, Series II-R-780PB (BHAC Insurance, PB Capital Corp. SBPA), 0.29%, 4/07/11 (a)(b) $ 17,415 $ State of Rhode Island, GO, TAN, Series R-1, 2.00%, 6/30/11 48,250 48,429,383 65,844,383 South Carolina — 1.6% City of Spartanburg South Carolina, RB, ROCS, VRDN, Series II-R-11020PB (AGM Insurance, PB Capital Corp. SBPA), 0.29%, 4/07/11 (a)(b) 13,375 13,375,000 Greenville Hospital System Board, Refunding RB, VRDN, Series C (Bank of America NA LOC), 0.24%, 4/07/11 (a) 4,500 4,500,000 South Carolina Jobs-EDA, Macon Trust, RB, VRDN Certificates, Bank of America, Series 2007-303 (Bank of America NA LOC, Bank of America NA SBPA), 0.37%, 4/07/11 (a)(b) 7,480 7,480,000 South Carolina Jobs-EDA, Refunding RB, VRDN, UMA Refinance Project (Wells Fargo Bank NA LOC), 0.22%, 4/01/11 (a) 4,785 4,785,000 South Carolina State Public Service Authority, RB, VRDN, Eagle Tax-Exempt Trust, Series 2006-0007, Class A (Citibank NA SBPA), 0.26%, 4/07/11 (a)(b) 11,500 11,500,000 South Carolina Transportation Infrastructure Bank, Refunding RB, VRDN (a): Series B1 (Bank of America NA LOC), 0.25%, 4/07/11 5,280 5,280,000 Series B2 (Branch Banking & Trust LOC), 0.24%, 4/07/11 4,750 4,750,000 Spartanburg County Regional Health Services District, Refunding RB, VRDN, Series C (AGC Insurance, Bank of America NA SBPA), 0.33%, 4/07/11 (a) 18,570 18,570,000 70,240,000 Tennessee — 4.0% Clarksville Public Building Authority Tennessee, RB, VRDN, Pooled Financing, Tennessee Municipal Bond Fund (Bank of America NA LOC) (a): 0.28%, 4/07/11 16,745 16,745,000 0.30%, 4/07/11 23,855 23,855,000 County of Shelby Tennessee, GO, VRDN, Public Improvement, School, Series B (Landesbank Hessen-Thuringen SBPA), 0.28%, 4/07/11 (a) 55,970 55,970,000 Metropolitan Government of Nashville & Davidson County Health & Educational Facilities Board, Refunding RB, FLOATS, VRDN (Morgan Stanley Bank Liquidity Facility) (a)(b)(c): Series 3012, 0.26%, 4/07/11 5,305 5,305,000 Series 3013, 0.25%, 4/07/11 10,000 10,000,000 Metropolitan Government of Nashville & Davidson County IDB, RB, VRDN, Nashville Symphony Hall Project (Bank of America NA LOC), 0.28%, 4/07/11 (a) 12,273 12,273,000 Montgomery County Public Building Authority Tennessee, RB, VRDN, Tennessee County Loan Pool (Bank of America NA LOC), 0.30%, 4/07/11 (a) 1,530 1,530,000 Par Municipal Bonds Value Tennessee (concluded) Shelby County Health Educational & Housing Facilities Board, Refunding RB, VRDN (AGC Insurance, US Bank NA SBPA) Methodist Le Bonheur (a): Series A, 0.28%, 4/07/11 $ 25,000 $25,000,000 Series B, 0.30%, 4/07/11 25,000 25,000,000 175,678,000 Texas — 18.7% Brazos Harbor Industrial Development Corp., RB, VRDN, AMT (a): BASF Corp. Project, 0.41%, 4/07/11 75,000 75,000,000 ConocoPhillips Co. Project, 0.30%, 4/07/11 10,500 10,500,000 Brazos River Harbor Navigation District, RB, VRDN, AMT, BASF Corp. (a): Multi-Mode, 0.40%, 4/07/11 15,800 15,800,000 Project, 0.40%, 4/07/11 18,400 18,400,000 City of Austin Texas, Refunding RB, VRDN, AMT (AGM Insurance, Dexia Credit Local SBPA) (a): Sub-Series 2, 0.34%, 4/07/11 50,000 50,000,000 Sub-Series 3, 0.34%, 4/07/11 47,775 47,775,000 Sub-Series 4, 0.34%, 4/07/11 50,335 50,335,000 City of Brownsville Texas, Deutsche Bank SPEARS/ LIFERS Trust, RB, SPEARS, VRDN, Series DBE-533 (Deutsche Bank AG LOC, Deutsche Bank AG SBPA), 0.25%, 4/07/11 (a)(b) 1,750 1,750,000 City of Houston Texas, GO, TRAN, 2.00%, 6/30/11 19,300 19,376,187 City of Midland Texas, GO, ROCS, VRDN, Series II-R-810PB (PB Capital Corp. SBPA), 0.29%, 4/07/11 (a)(b) 10,660 10,660,000 County of Fort Bend Texas, GO, MSTR, VRDN, Series SGB 46, Class A (Societe Generale SBPA), 0.25%, 4/07/11 (a)(b) 4,500 4,500,000 County of Harris Texas, Clipper Tax-Exempt Certificate Trust, GO, VRDN, Series 2009-73 (State Street Bank & Trust Co. SBPA), 0.28%, 4/07/11 (a)(b)(c) 10,000 10,000,000 County of Harris Texas, GO, ROCS, VRDN, Series II-R-10360 (Citibank NA SBPA), 0.25%, 4/07/11 (a)(b)(c) 7,175 7,175,000 County of Harris Texas, RB, MSTR, VRDN, Series SGC 31, Class A (Societe Generale LOC), 0.25%, 4/07/11 (a)(b) 11,280 11,280,000 County of Harris Texas, Refunding RB, VRDN, Toll Road, Senior Lien, Series A-2, Mandatory Put Bonds, 2.00%, 8/15/11 (a) 21,865 22,000,001 Cypress-Fairbanks ISD, GO, FLOATS, VRDN, Series 86TP (Wells Fargo Bank NA SBPA), 0.25%, 4/07/11 (a)(b) 2,555 2,555,000 Dallas ISD, GO, Refunding (PSF-GTD Insurance), 5.25%, 2/15/12 (f) 4,110 4,278,444 Denton ISD Texas, GO, VRDN, Building, Series 2005-A (Bank of America NA SBPA), 0.25%, 4/07/11 (a) 2,500 2,500,000 Galena Park ISD Texas, GO, Refunding, FLOATS, VRDN, Series SG-153 (PSF-GTD Insurance, Societe Generale SBPA), 0.25%, 4/07/11 (a)(b) 12,250 12,250,000 Gulf Coast Waste Disposal Authority, RB, VRDN, AMT (a): Air Products Project, 0.33%, 4/07/11 2,200 2,200,000 American Acryl LP Project (Credit Industriel et Commercial LOC), 0.36%, 4/07/11 19,000 19,000,000 See Notes to Financial Statements. 20 BIF TAX-EXEMPT FUND MARCH 31, 2011 Schedule of Investments (continued) Master Tax-Exempt LLC (Percentages shown are based on Net Assets) Par Municipal Bonds Value Texas (concluded) Harris County Health Facilities Development Corp., RB, VRDN, Baylor College of Medicine, Series B (JPMorgan Chase Bank LOC), 0.22%, 4/01/11 (a) $ 6,765 $ Harris County Health Facilities Development Corp., Refunding RB, VRDN, St. Luke’s Episcopal Hospital, Series B (JPMorgan Chase Bank, Northern Trust Co. and Bank of America SBPA), 0.23%, 4/01/11 (a) 37,400 37,400,000 Katy ISD Texas, GO, VRDN, School Building (PSF-GTD Insurance, Bank of America NA SBPA), 0.26%, 4/07/11 (a) 5,500 5,500,000 North Texas Municipal Water District, RB, ROCS, VRDN, Series II-R-593PB (PB Capital Corp. SBPA), 0.29%, 4/07/11 (a)(b) 8,405 8,405,000 North Texas Tollway Authority, Deutsche Bank SPEARS/ LIFERS Trust, Refunding RB, SPEARS, VRDN, Series DB-626 (AGC Insurance, Deutsche Bank AG SBPA), 0.25%, 4/07/11 (a)(b) 11,487 11,487,000 Port Arthur Navigation District Texas, RB, VRDN, Air Products & Chemicals Project, AMT, 0.38%, 4/07/11 (a) 10,000 10,000,000 Port of Corpus Christi Authority of Nueces County, Refunding RB, VRDN, Flint Hills Resource, Series A, AMT, 0.31%, 4/07/11 (a) 22,650 22,650,000 Port of Port Arthur Navigation District, Refunding RB, VRDN, Motiva Enterprises Project, AMT, 0.32%, 4/07/11 (a) 17,335 17,335,000 San Antonio ISD Texas, GO, Refunding, VRDN, Eagle Tax-Exempt Trust, Series 2009-0037, Class A (PSF-GTD Insurance, Citibank NA SBPA), 0.26%, 4/07/11 (a)(b)(c) 5,000 5,000,000 Sheldon ISD Texas, GO, PUTTERS, VRDN, Series 2009 (PSF-GTD Insurance, JPMorgan Chase & Co. SBPA), 0.28%, 4/07/11 (a)(b) 5,170 5,170,000 Socorro ISD Texas, GO, ROCS, VRDN, Series II-R-11540PB (PSF-GTD Insurance, PB Capital Corp. SBPA), 0.29%, 4/07/11 (a)(b)(c) 12,645 12,645,000 State of Texas, RB, TRAN, 2.00%, 8/31/11 228,050 229,593,550 Tarrant County Cultural Education Facilities Finance Corp., RB, FLOATS, VRDN (Morgan Stanley Bank Liquidity Facility) (a)(b)(c): Series 2973, 0.25%, 4/07/11 36,000 36,000,000 Series 2974, 0.25%, 4/07/11 12,000 12,000,000 Texas Municipal Power Agency, Wells Fargo Stage Trust, Refunding RB, FLOATS, VRDN, Series 12C (Wells Fargo Bank NA Liquidity Facility), 0.25%, 4/07/11 (a)(b)(c) 3,385 3,385,000 820,670,182 Utah — 1.1% City of Murray Utah, RB, VRDN, IHC Health Services Inc., Series D (Wells Fargo Bank NA SBPA), 0.20%, 4/01/11 (a) 40,290 40,290,000 State of Utah, GO, FLOATS, VRDN, Series 2987 (Morgan Stanley Bank Liquidity Facility), 0.25%, 4/07/11 (a)(b)(c) 6,000 6,000,000 46,290,000 Virginia — 2.1% Arlington County IDA, Refunding HRB, VRDN, Woodbury Park Project, Series A (Freddie Mac), 0.26%, 4/07/11 (a) 3,900 3,900,000 Par Municipal Bonds Value Virginia (concluded) City of Richmond Virginia, RB, ROCS, VRDN, Series II-R-10410 (AGM Insurance, Citibank NA SBPA), 0.25%, 4/07/11 (a)(b)(c) $ 355 $ County of Henrico Virginia, RB, ROCS, VRDN, Series II-R-753PB (PB Capital Corp. SBPA), 0.28%, 4/07/11 (a)(b) 4,670 4,670,000 Fairfax County IDA, RB, VRDN (a): Health Care, Inova Health, 0.37%, 10/27/11 3,000 3,000,000 Inova Health System Project, Series A-2 (JPMorgan Chase Bank SBPA), 0.22%, 4/01/11 15,295 15,295,000 Inova Health System Project, Series C-1, 0.22%, 4/01/11 3,725 3,725,000 Loudoun County IDA, RB, VRDN, Howard Hughes Medical (a): Series A, 0.20%, 4/07/11 5,715 5,715,000 Series B, 0.20%, 4/07/11 500 500,000 Montgomery County IDA Virginia, Refunding RB, VRDN, Virginia Tech Foundation (Bank of America NA LOC), 0.23%, 4/01/11 (a) 7,700 7,700,000 Virginia College Building Authority, RB, VRDN (Wells Fargo Bank NA SBPA), 21St Century College (a): Series B, 0.22%, 4/01/11 8,500 8,500,000 Series C, 0.22%, 4/01/11 12,410 12,410,000 Virginia College Building Authority, Barclays Capital Municipal Trust Receipts, Refunding RB, FLOATS, VRDN, Series 4B (Barclays Bank Plc Liquidity Facility), 0.30%, 4/07/11 (a)(b)(c) 1,335 1,335,000 Virginia Commonwealth Transportation Board, Clipper Tax-Exempt Certificate Trust, RB, VRDN, Series 2009-38 (State Street Bank & Trust Co. SBPA), 0.25%, 4/07/11 (a)(b)(c) 13,160 13,160,000 Virginia HDA, RB, MERLOTS, VRDN, Series B19, AMT (Wells Fargo Bank NA SBPA), 0.32%, 4/07/11 (a)(b) 3,000 3,000,000 Virginia HDA, Refunding RB, MERLOTS, VRDN, Series C42, AMT (Wells Fargo Bank NA SBPA), 0.32%, 4/07/11 (a)(b) 2,880 2,880,000 Virginia Public Building Authority, RB, VRDN, Series D (Dexia Credit Local SBPA), 0.30%, 4/07/11 (a) 1,000 1,000,000 Virginia Resources Authority, Refunding RB, FLOATS, VRDN, Series 1860 (Wells Fargo Bank NA SBPA), 0.24%, 4/07/11 (a)(b) 4,715 4,715,000 Winchester IDA Virginia, Refunding RB, VRDN, Westminster-Canterbury, Series B (Branch Banking & Trust LOC), 0.26%, 4/07/11 (a) 1,190 1,190,000 93,050,000 Washington — 2.8% Chelan County Public Utility District No. 1, RB, FLOATS, VRDN, Series 2969, AMT (Morgan Stanley Bank Liquidity Facility), 0.35%, 4/07/11 (a)(b)(c) 6,770 6,770,000 City of Seattle Washington, RB, FLOATS, VRDN, Series 2170 (AGM Insurance, Wells Fargo Bank NA SBPA), 0.24%, 4/07/11 (a)(b) 2,530 2,530,000 County of King Washington (Bayerische Landesbank SBPA), TECP: 0.31%, 4/04/11 31,300 31,300,000 0.28%, 4/05/11 20,000 20,000,000 County of King Washington, Wells Fargo Stage Trust, Refunding RB, FLOATS, VRDN, Series 2C (Wells Fargo Bank NA Liquidity Facility), 0.25%, 4/07/11 (a)(b)(c) 14,000 14,000,000 See Notes to Financial Statements. BIF TAX-EXEMPT FUND MARCH 31, 2011 21 Schedule of Investments (concluded) Master Tax-Exempt LLC (Percentages shown are based on Net Assets) Par Municipal Bonds Value Washington (concluded) State of Washington, GO, ROCS, VRDN, Series II-R-11308 (Citibank NA SBPA), 0.25%, 4/07/11 (a)(b)(c) $ 2,950 $ Washington State Housing Finance Commission, RB, VRDN, AMT, Series A (a): Heatherwood (Freddie Mac Insurance, Freddie Mac Liquidity Facility), 0.32%, 4/07/11 10,625 10,625,000 Mill Pointe (Freddie Mac Liquidity Facility), 0.32%, 4/07/11 9,225 9,225,000 Springfield (Freddie Mac Insurance, Freddie Mac Liquidity Facility), 0.32%, 4/07/11 11,050 11,050,000 Washington State University, RB, ROCS, VRDN, Series II-R-595PB (PB Capital Corp. SBPA), 0.29%, 4/07/11 (a)(b) 16,105 16,105,000 124,555,000 West Virginia — 0.2% West Virginia EDA, RB, VRDN, Appalachian Power Co., Series A (Sumitomo Mitsui Banking LOC), 0.24%, 4/07/11 (a) 5,800 5,800,000 West Virginia EDA, Refunding RB, VRDN, Appalachian Power Co., Series B, AMT (Mizuho Corporate Bank LOC), 0.36%, 4/07/11 (a) 4,300 4,300,000 10,100,000 Wisconsin — 1.6% State of Wisconsin, TECP: 0.40%, 4/06/11 6,575 6,575,000 0.36%, 5/02/11 23,742 23,742,000 0.40%, 5/06/11 15,000 15,000,000 0.39%, 6/07/11 23,000 23,000,000 Village of Kohler Wisconsin, RB, VRDN, Kohler Co. Project, AMT (Wachovia Bank NA LOC), 0.35%, 4/07/11 (a) 4,000 4,000,000 72,317,000 Wyoming — 0.3% County of Lincoln Wyoming, RB, PacifiCorp Project (Wells Fargo Bank NA LOC), 0.25%, 4/07/11 (a) 11,250 11,250,000 Total Investments (Cost — $4,377,708,292*) — 99.9% 4,377,708,292 Other Assets Less Liabilities — 0.1% 5,621,774 Net Assets — 100.0% $4,383,330,066 * Cost for federal income tax purposes. (a) Variable rate security. Rate shown is as of report date and maturity shown is the date the principal owed can be recovered through demand. (b) These securities are short-term floating rate certificates issued by tender option bond trusts and are secured by the underlying municipal bond securities. (c) Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration to qualified institutional investors. (d) When-issued security. Unsettled when-issued transactions were as follows: Unrealized Appreciation Counterparty Value (Depreciation) National Financial Services $ 5,812,733 — Piper Jaffray $ 8,405,078 — (e) Variable rate security. Rate shown is as of report date. (f) US government securities, held in escrow, are used to pay interest on this security as well as to retire the bond in full at the date indicated, typically at a premium to par. • Fair Value Measurements — Various inputs are used in determining the fair value of investments. These inputs are summarized in three broad levels for financial statement purposes as follows: • Level 1 — price quotations in active markets/exchanges for identical assets and liabilities • Level 2 — other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are active, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabili- ties (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks and default rates) or other market-corroborated inputs) • Level 3 — unobservable inputs based on the best information available in the circumstances, to the extent observable inputs are not available (including the Master LLC’s own assumptions used in determining the fair value of investments) The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For informa- tion about the Master LLC’s policy regarding valuation of investments and other significant accounting policies, please refer to Note 1 of the Notes to Financial Statements. The following table summarizes the inputs used as of March 31, 2011 in deter- mining the fair valuation of the Master LLC’s investments: Valuation Inputs Level 1 Level 2 1 Level 3 Total Assets: Investments in Securities: Municipal Bonds 1 — $4,377,708,292 — $4,377,708,292 1 See above Schedule of Investments for values in each state or political subdivision. See Notes to Financial Statements. 22 BIF TAX-EXEMPT FUND MARCH 31, 2011 Statement of Assets and Liabilities March 31, 2011 Master Tax-Exempt LLC Assets Investments at value — unaffiliated (cost — $4,377,708,292) $ 4,377,708,292 Cash 151,689 Contributions receivable from investors 11,158,936 Interest receivable 9,237,705 Prepaid expenses 124,950 Total assets 4,398,381,572 Liabilities Investments purchased payable 14,217,811 Investment advisory fees payable 573,201 Other affiliates payable 20,313 Directors' fees payable 1,392 Other accrued expenses payable 234,538 Other liabilities 4,251 Total liabilities 15,051,506 Net Assets $ 4,383,330,066 Net Assets Consist of Investors’ capital $ 4,383,330,066 Statement of Operations Year Ended March 31, 2011 Master Tax- ExemptLLC Investment Income Income $ 21,061,257 Expenses Investment advisory 7,318,294 Accounting services 354,824 Directors 123,290 Custodian 113,993 Professional 40,720 Printing 35,985 Miscellaneous 175,704 Total expenses 8,162,810 Net investment income 12,898,447 Realized Gain Realized gain from investments 337,364 Net Increase in Net Assets Resulting from Operations $ 13,235,811 See Notes to Financial Statements. BIF TAX-EXEMPT FUND MARCH 31, 2011 23 Statements of Changes in Net Assets Master Tax-Exempt LLC Year Ended March 31, Increase (Decrease) in Net Assets: Operations Net investment income $ 12,898,447 $ 39,096,247 Net realized gain 337,364 252,491 Net increase in net assets resulting from operations 13,235,811 39,348,738 Capital Transactions Proceeds from contributions 30,752,663,325 47,760,181,661 Value of withdrawals (32,878,089,942) (52,667,487,942) Net decrease in net assets derived from capital transactions (2,125,426,617) (4,907,306,281) Net Assets Total decrease in net assets (2,112,190,806) (4,867,957,543) Beginning of year 6,495,520,872 11,363,478,415 End of year $ 4,383,330,066 $ 6,495,520,872 Financial Highlights Master Tax-Exempt LLC Year Ended March 31, Total Investment Return Total investment return 0.25% 0.42% 1.68% 3.34% 3.45% Ratios to Average Net Assets Total expenses 0.16% 0.15% 0.15% 0.15% 0.15% Net investment income 0.26% 0.43% 1.67% 3.28% 3.44% Supplemental Data Net assets, end of year (000) $ 4,383,330 $ 6,495,521 $11,363,478 $12,113,046 $10,143,538 See Notes to Financial Statements. 24 BIF TAX-EXEMPT FUND MARCH 31, 2011 Notes to Financial Statements Master Tax-Exempt LLC 1. Organization and Significant Accounting Policies: Master Tax-Exempt LLC (the “Master LLC”) is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), and is organized as a Delaware limited liability company. The Master LLC’s Limited Liability Company Agreement permits the Board of Directors of the Master LLC (the “Board”) to issue non transferable interests in the Master LLC, subject to certain limitations. The Master LLC’s financial statements are prepared in conformity with accounting principles gener- ally accepted in the United States of America (“US GAAP”), which may require management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from those estimates. The following is a summary of significant accounting policies followed by the Master LLC: Valuation: US GAAP defines fair value as the price the Master LLC would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date. The Master LLC’s investments are valued under the amortized cost method which approximates current market value in accordance with Rule 2a-7 of the 1940 Act. Under this method, securities are valued at cost when purchased and thereafter, a constant proportionate accretion and amor- tization of any discounts or premiums are recorded until the maturity of the security. Investment Transactions and Investment Income: For financial reporting purposes, investment transactions are recorded on the dates the trans- actions are entered into (the trade dates). Realized gains and losses on investment transactions are determined on the identified cost basis. Interest income, including amortization of premium and accretion of discount on debt securities, is recognized on the accrual basis. Income Taxes: The Master LLC is classified as a partnership for federal income tax purposes. As such, each investor in the Master LLC is treated as the owner of its proportionate share of the net assets, income, expenses and realized and unrealized gains and losses of the Master LLC. Therefore, no federal income tax provision is required. It is intended that the Master LLC’s assets will be managed so an investor in the Master LLC can satisfy the requirements of Subchapter M of the Internal Revenue Code of 1986, as amended. The Master LLC files US federal and various state and local tax returns. No income tax returns are currently under examination. The statute of limitations on the Master LLC’s US federal tax returns remains open for each of the four years ended March 31, 2011. The statutes of limitations on the Master LLC’s state and local tax returns may remain open for an additional year depending upon the jurisdiction. Management does not believe there are any uncertain tax positions that require recognition of a tax liability. Other: Expenses directly related to the Master LLC are charged to the Master LLC. Other operating expenses shared by several funds are pro rated among those funds on the basis of relative net assets or other appropriate methods. The Master LLC has an arrangement with the custodian whereby fees may be reduced by credits earned on uninvested cash balances, which, if applicable, are shown as fees paid indirectly in the Statement of Operations. The custodian imposes fees on overdrawn cash balances, which can be offset by accumulated credits earned or may result in additional custody charges. 2. Investment Advisory Agreement and Other Transactions with Affiliates: The PNC Financial Services Group, Inc. (“PNC”), Bank of America Corporation (“BAC”) and Barclays Bank PLC (“Barclays”) are the largest stockholders of BlackRock, Inc. (“BlackRock”). Due to the ownership structure, PNC is an affiliate of the Master LLC for 1940 Act purposes, but BAC and Barclays are not. The Master LLC entered into an Investment Advisory Agreement with BlackRock Advisors, LLC (the “Manager”), the Master LLC’s investment advisor, an indirect, wholly owned subsidiary of BlackRock, to provide investment advisory and administration services. The Manager is respon- sible for the management of the Master LLC’s portfolio and provides the necessary personnel, facilities, equipment and certain other services necessary to the operations of the Master LLC. For such services, the Master LLC pays the Manager a monthly fee at the following annual rates of the Master LLC’s average daily net assets: Not exceeding $500 million 0.250% In excess of $500 million, but not exceeding $1 billion 0.175% In excess of $1 billion 0.125% The Manager entered into a sub-advisory agreement with BlackRock Investment Management, LLC (“BIM”), an affiliate of the Manager. The Manager pays BIM for services it provides, a monthly fee that is a percentage of the investment advisory fees paid by the Master LLC to the Manager. For the year ended March 31, 2011, the Master LLC reimbursed the Manager $87,203 for certain accounting services, which are included in accounting services in the Statement of Operations. Certain officers and/or directors of the Master LLC are officers and/or directors of BlackRock or its affiliates. 3. Market and Credit Risk: In the normal course of business, the Master LLC invests in securities and enters into transactions where risks exist due to fluctuations in the market (market risk) or failure of the issuer of a security to meet all its obligations (issuer credit risk). The value of securities held by the Master BIF TAX-EXEMPT FUND MARCH 31, 2011 25 Notes to Financial Statements (concluded) Master Tax-Exempt LLC LLC may decline in response to certain events, including those directly involving the issuers whose securities are owned by the Master LLC; conditions affecting the general economy; overall market changes; local, regional or global political, social or economic instability; and currency and interest rate and price fluctuations. Similar to issuer credit risk, the Master LLC may be exposed to counterparty credit risk, or the risk that an entity with which the Master LLC has unsettled or open transactions may fail to or be unable to perform on its commitments. The Master LLC manages counterparty credit risk by entering into transactions only with counterparties that it believes have the financial resources to honor their obligations and by monitoring the financial stability of those counterpar- ties. Financial assets, which potentially expose the Master LLC to market, issuer and counterparty credit risks, consist principally of financial instruments and receivables due from counterparties. The extent of the Master LLCs exposure to market, issuer and counterparty credit risks with respect to these financial assets is generally approximated by their value recorded in the Master LLCs Statement of Assets and Liabilities, less any collateral held by the Master LLC. 4. Subsequent Events: Management has evaluated the impact of all subsequent events on the Master LLC through the date the financial statements were issued and has determined that there were no subsequent events requiring adjust- ment or additional disclosure in the financial statements. 26 BIF TAX-EXEMPT FUND MARCH 31, 2011 Report of Independent Registered Public Accounting Firm Master Tax-Exempt LLC To the Investors and Board of Directors of Master Tax-Exempt LLC: We have audited the accompanying statement of assets and liabilities of Master Tax-Exempt LLC (the Master LLC), including the schedule of investments, as of March 31, 2011, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the finan- cial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Master LLCs management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assur- ance about whether the financial statements and financial highlights are free of material misstatement. The Master LLC is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Master LLCs internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by manage- ment, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of March 31, 2011, by correspondence with the custodian and brokers; where replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Master Tax-Exempt LLC as of March 31, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in con- formity with accounting principles generally accepted in the United States of America. Deloitte & Touche LLP Princeton, New Jersey May 26, 2011 BIF TAX-EXEMPT FUND MARCH 31, 2011 27 Officers and Directors Number of BlackRock- Advised Registered Length Investment Companies Position(s) of Time (“RICs”) Consisting of Name, Address Held with Served as Investment Portfolios Public and Year of Birth Fund/Master LLC a Director 2 Principal Occupation(s) During Past 5 Years (“Portfolios”) Overseen Directorships Independent Directors 1 Ronald W. Forbes Co-Chair of Since Professor Emeritus of Finance, School of Business, State University 36 RICs consisting of None 55 East 52nd Street the Board 1981/ of New York at Albany since 2000. 95 Portfolios New York, NY 10055 and Director 2002 1940 Rodney D. Johnson Co-Chair of Since President, Fairmount Capital Advisors, Inc. since 1987; Director, 36 RICs consisting of None 55 East 52nd Street the Board 2007 Fox Chase Cancer Center from 2004 to 2010; Member of the 95 Portfolios New York, NY 10055 and Director Archdiocesan Investment Committee of the Archdiocese of 1941 Philadelphia since 2004; Director, The Committee of Seventy (civic) since 2006. David O. Beim Director Since Professor of Professional Practice at the Columbia University 36 RICs consisting of None 55 East 52nd Street 2007 Graduate School of Business since 1991; Trustee, Phillips Exeter 95 Portfolios New York, NY 10055 Academy since 2002; Chairman, Wave Hill, Inc. (public garden and 1940 cultural center) from 1990 to 2006. Dr. Matina S. Horner Director Since Executive Vice President of Teachers Insurance and Annuity Associa- 36 RICs consisting of NSTAR (electric 55 East 52nd Street 2007 tion and College Retirement Equities Fund from 1989 to 2003. 95 Portfolios and gas utility) New York, NY 10055 1939 Herbert I. London Director and Since Professor Emeritus, New York University since 2005; John M. Olin 36 RICs consisting of AIMS Worldwide, 55 East 52nd Street Member of the 2007 Professor of Humanities, New York University from 1993 to 2005 95 Portfolios Inc. (marketing) New York, NY 10055 Audit Committee and Professor thereof from 1980 to 2005; President, Hudson 1939 Institute (policy research organization) since 1997 and Trustee thereof since 1980; Chairman of the Board of Trustees for Grantham University since 2006; Director, InnoCentive, Inc. (strategic solutions company) since 2005; Director, Cerego, LLC (software development and design) since 2005; Director, Cybersettle (dispute resolution technology) since 2009. Cynthia A. Montgomery Director Since Professor, Harvard Business School since 1989; Director, Harvard 36 RICs consisting of Newell Rubbermaid, 55 East 52nd Street 1994/ Business School Publishing from 2005 to 2010; Director, McLean 95 Portfolios Inc. (manufacturing) New York, NY 10055 2002 Hospital since 2005. 1952 Joseph P. Platt Director Since Director, The West Penn Allegheny Health System (a not-for-profit 36 RICs consisting of Greenlight Capital 55 East 52nd Street 2007 health system) since 2008; Director, Jones and Brown (Canadian 95 Portfolios Re, Ltd (reinsurance New York, NY 10055 insurance broker) since 1998; General Partner, Thorn Partners, LP company) 1947 (private investment) since 1998; Director, WQED Multi-Media (public broadcasting not-for-profit) since 2001; Partner, Amarna Corporation, LLC (private investment company) from 2002 to 2008. Robert C. Robb, Jr. Director Since Partner, Lewis, Eckert, Robb and Company (management and 36 RICs consisting of None 55 East 52nd Street 2007 financial consulting firm) since 1981. 95 Portfolios New York, NY 10055 1945 Toby Rosenblatt Director Since President, Founders Investments Ltd. (private investments) 36 RICs consisting of None 55 East 52nd Street 2007 since 1999; Director, College Access Foundation of California 95 Portfolios New York, NY 10055 (philanthropic foundation) since 2009; Director, Forward 1938 Management, LLC since 2007; Director, A.P. Pharma, Inc. (pharmaceuticals) from 1983 to 2011; Director, The James Irvine Foundation (philanthropic foundation) from 1998 to 2008. 28 BIF TAX-EXEMPT FUND MARCH 31, 2011 Officers and Directors (continued) Number of BlackRock- Advised Registered Length Investment Companies Position(s) of Time (“RICs”) Consisting of Name, Address Held with Served as Investment Portfolios Public and Year of Birth Fund/Master LLC a Director 2 Principal Occupation(s) During Past 5 Years (“Portfolios”) Overseen Directorships Independent Directors 1 (concluded) Kenneth L. Urish Chair of the Since Managing Partner, Urish Popeck & Co., LLC (certified public 36 RICs consisting of None 55 East 52nd Street Audit Committee 2007 accountants and consultants) since 1976; Chairman Elect of 95 Portfolios New York, NY 10055 and Trustee the Professional Ethics Committee of the Pennsylvania Institute 1951 of Certified Public Accountants and Committee Member thereof since 2007; Member of External Advisory Board, The Pennsylvania State University Accounting Department since 2001; Trustee, The Holy Family Foundation from 2001 to 2010; President and Trustee, Pittsburgh Catholic Publishing Associates from 2003 to 2008; Director, Inter-Tel from 2006 to 2007. Frederick W. Winter Director and Since Professor and Dean Emeritus of the Joseph M. Katz School of 36 RICs consisting of None 55 East 52nd Street Member of the 2007 Business, University of Pittsburgh since 2005 and Dean thereof 95 Portfolios New York, NY 10055 Audit Committee from 1997 to 2005; Director, Alkon Corporation (pneumatics) 1945 since 1992; Director, Tippman Sports (recreation) since 2005; Director, Indotronix International (IT services) from 2004 to 2008. 1 Directors serve until their resignation, removal or death, or until December 31 of the year in which they turn 72. The Board has approved one-year extensions in the terms of Directors who turn 72 prior to December 31, 2013. 2 Date shown is the earliest date a person has served as a Director for the Fund/Master LLC covered by this annual report. Following the combination of Merrill Lynch Investment Managers, L.P. (“MLIM”) and BlackRock in September 2006, the various legacy MLIM and legacy BlackRock fund boards were realigned and consolidated into three new fund boards in 2007. As a result, although the chart shows certain Directors as joining the Fund’s/Master LLC’s board in 2007, each Director first became a member of the board of other legacy MLIM or legacy BlackRock funds as follows: David O. Beim, 1998; Ronald W. Forbes, 1977; Dr. Matina S. Horner, 2004; Rodney D. Johnson, 1995; Herbert I. London, 1987; Cynthia A. Montgomery, 1994; Joseph P. Platt, 1999; Robert C. Robb, Jr., 1998; Toby Rosenblatt, 2005; Kenneth L. Urish, 1999; and Frederick W. Winter, 1999. Interested Directors 3 Richard S. Davis Director Since Managing Director, BlackRock, Inc. since 2005; Chief Executive 168 RICs consisting of None 55 East 52nd Street 2007 Officer, State Street Research & Management Company from 2000 288 Portfolios New York, NY 10055 to 2005; Chairman of the Board of Trustees, State Street Research 1945 Mutual Funds from 2000 to 2005. Henry Gabbay Director Since Consultant, BlackRock, Inc. from 2007 to 2008; Managing Director, 168 RICs consisting of None 55 East 52nd Street 2007 BlackRock, Inc. from 1989 to 2007; Chief Administrative Officer, 288 Portfolios New York, NY 10055 BlackRock Advisors, LLC from 1998 to 2007; President of BlackRock 1947 Funds and BlackRock Bond Allocation Target Shares from 2005 to 2007 and Treasurer of certain closed-end funds in the BlackRock fund complex from 1989 to 2006. 3 Mr. Davis is an “interested person” as defined in the 1940 Act, of the Fund/Master LLC based on his position with BlackRock, Inc. and its affiliates. Mr. Gabbay is an “interested person” of the Fund/Master LLC based on his former positions with BlackRock, Inc. and its affiliates as well as his ownership of BlackRock, Inc. and The PNC Financial Services Group, Inc. securities. Directors serve until their resignation, removal or death, or until December 31 of the year in which they turn 72. The Board has approved one-year extensions in the terms of Directors who turn 72 prior to December 31, 2013. BIF TAX-EXEMPT FUND MARCH 31, 2011 29 Officers and Directors (concluded) Position(s) Name, Address Held with Length of and Year of Birth Fund/Master LLC Time Served Principal Occupation(s) During Past 5 Years Officers 1 John M. Perlowski President Since Managing Director of BlackRock, Inc. since 2009; Global Head of BlackRock Fund Administration since 2009; 55 East 52nd Street and Chief 2010 Managing Director and Chief Operating Officer of the Global Product Group at Goldman Sachs Asset Management, New York, NY 10055 Executive L.P. from 2003 to 2009; Treasurer of Goldman Sachs Mutual Funds from 2003 to 2009 and Senior Vice President 1964 Officer thereof from 2007 to 2009; Director of Goldman Sachs Offshore Funds from 2002 to 2009; Director of Family Resource Network (charitable foundation) since 2009. Richard Hoerner, CFA Vice Since Managing Director of BlackRock, Inc. since 2000; Co-head of BlackRock’s Cash Management Portfolio Management 55 East 52nd Street President 2009 Group since 2002; Member of the Cash Management Group Executive Committee since 2005. New York, NY 10055 1958 Brendan Kyne Vice Since Managing Director of BlackRock, Inc. since 2010; Director of BlackRock, Inc. from 2008 to 2009; Head of Product 55 East 52nd Street President 2009 Development and Management for BlackRock’s U.S. Retail Group since 2009, Co-head thereof from 2007 to New York, NY 10055 2009; Vice President of BlackRock, Inc. from 2005 to 2008. 1977 Simon Mendelson Vice Since Managing Director of BlackRock, Inc. since 2005; Co-head of the Global Cash and Securities Lending Group since 55 East 52nd Street President 2009 2010; Chief Operating Officer and Head of the Global Client Group for BlackRock's Global Cash Management New York, NY 10055 Business from 2007 to 2010; Head of BlackRock's Strategy and Development Group from 2005 to 2007; Partner 1964 of McKinsey & Co. from 1997 to 2005. Brian Schmidt Vice Since Managing Director of BlackRock, Inc. since 2004; Various positions with U.S. Trust Company from 1991 to 2003 55 East 52nd Street President 2009 including Director from 2001 to 2003 and Senior Vice President from 1998 to 2003; Vice President, Chief Financial New York, NY 10055 Officer and Treasurer of Excelsior Funds, Inc., Excelsior Tax-Exempt Funds, Inc. and Excelsior Funds Trust from 2001 1958 to 2003. Christopher Stavrakos, CFA Vice Since Managing Director of BlackRock, Inc. since 2006; Co-head of BlackRock’s Cash Management Portfolio 55 East 52nd Street President 2009 Management Group since 2006; Senior Vice President, CIO, and Director of Liability Management for the New York, NY 10055 Securities Lending Group at Mellon Bank from 1999 to 2006. 1959 Neal Andrews Chief Since Managing Director of BlackRock, Inc. since 2006; Senior Vice President and Line of Business Head of Fund 55 East 52nd Street Financial 2007 Accounting and Administration at PNC Global Investment Servicing (U.S.) Inc. from 1992 to 2006. New York, NY 10055 Officer 1966 Jay Fife Treasurer Since Managing Director of BlackRock, Inc. since 2007 and Director in 2006; Assistant Treasurer of the MLIM and Fund 55 East 52nd Street 2007 Asset Management, L.P. advised funds from 2005 to 2006; Director of MLIM Fund Services Group from 2001 New York, NY 10055 to 2006. 1970 Brian Kindelan Chief Since Chief Compliance Officer of the BlackRock-advised funds since 2007; Managing Director and Senior Counsel of 55 East 52nd Street Compliance 2007 BlackRock, Inc. since 2005. New York, NY 10055 Officer 1959 Ira P. Shapiro Secretary Since Managing Director of BlackRock, Inc. since 2009; Managing Director and Associate General Counsel of Barclays 55 East 52nd Street 2010 Global Investors from 2008 to 2009; Principal thereof from 2004 to 2008. New York, NY 10055 1963 1 Officers of the Fund/Master LLC serve at the pleasure of the Boards. Further information about the Officers and Directors is available in the Fund’s/Master LLC’s Statements of Additional Information, which can be obtained without charge by calling (800) 221-7210. Investment Advisor Custodian Accounting Agent Distributor Address of the Fund and Administrator State Street Bank State Street Bank BlackRock Investments, LLC 100 Bellevue Parkway BlackRock Advisors, LLC and Trust Company and Trust Company New York, NY 10022 Wilmington, DE 19809 Wilmington, DE 19809 Boston, MA 02111 Princeton, NJ 08540 Sub-Advisor Transfer Agent Independent Registered Legal Counsel BlackRock Investment Financial Data Public Accounting Firm Sidley Austin LLP Management, LLC Services, Inc. Deloitte & Touche LLP New York, NY 10019 Plainsboro, NJ 08536 Jacksonville, FL 32246 Princeton, NJ 08540 Effective November 16, 2010, Ira P. Shapiro became Secretary of the Fund/Master LLC. 30 BIF TAX-EXEMPT FUND MARCH 31, 2011 Additional Information General Information Electronic Delivery Electronic copies of most financial reports and prospectuses are available on the Funds website or shareholders can sign up for e-mail notifications of quarterly statements, annual and semi-annual reports and prospectuses by enrolling in the Funds electronic delivery program. Shareholders Who Hold Accounts with Investment Advisors, Banks or Brokerages: Please contact your financial advisor to enroll. Please note that not all investment advisors, banks or brokerages may offer this service. Householding The Fund will mail only one copy of shareholder documents, including prospectuses, annual and semi-annual reports and proxy statements, to shareholders with multiple accounts at the same address. This practice is commonly called householding and it is intended to reduce expenses and eliminate duplicate mailings of shareholder documents. Mailings of your shareholder documents may be householded indefi- nitely unless you instruct us otherwise. If you do not want the mailing of these documents to be combined with those for other members of your household, please contact the the Transfer Agent at (800) 221-7210. Availability of Quarterly Schedule of Investments The Fund/Master LLC files its complete schedule of portfolio holdings with the Securities and Exchange Commission (the SEC) for the first and third quarters of each fiscal year on Form N-Q. The Funds/Master LLCs Forms N-Q are available on the SECs website at http://www.sec.gov and may also be reviewed and copied at the SECs Public Reference Room in Washington, D.C. Information on how to access documents on the SECs website without charge may be obtained by calling (800) SEC-0330. The Funds/Master LLCs Forms N-Q may also be obtained upon request and without charge by calling (800) 626 1960. Availability of Proxy Voting Policies and Procedures A description of the policies and procedures that the Fund/Master LLC uses to determine how to vote proxies relating to portfolio securities is available (1) without charge, upon request, by calling (800) 626-1960; (2) at http://www.blackrock.com; and (3) on the SECs website at http://www.sec.gov. Availability of Proxy Voting Record Information about how the Fund/Master LLC voted proxies relating to securities held in the Funds/Master LLCs portfolio during the most recent 12-month period ended June 30 is available upon request and without charge (1) at http://www.blackrock.com or by calling (800) 626-1960 and (2) on the SECs website at http://www.sec.gov. BlackRock Privacy Principles BlackRock is committed to maintaining the privacy of its current and former fund investors and individual clients (collectively, Clients) and to safeguarding their non-public personal information. The following information is provided to help you understand what personal informa- tion BlackRock collects, how we protect that information and why in cer- tain cases we share such information with select parties. If you are located in a jurisdiction where specific laws, rules or regula- tions require BlackRock to provide you with additional or different pri- vacy-related rights beyond what is set forth below, then BlackRock will comply with those specific laws, rules or regulations. BlackRock obtains or verifies personal non-public information from and about you from different sources, including the following: (i) information we receive from you or, if applicable, your financial intermediary, on applications, forms or other documents; (ii) information about your transactions with us, our affiliates, or others; (iii) information we receive from a consumer reporting agency; and (iv) from visits to our websites. BlackRock does not sell or disclose to non-affiliated third parties any non-public personal information about its Clients, except as permitted by law or as is necessary to respond to regulatory requests or to service Client accounts. These non-affiliated third parties are required to protect the confidentiality and security of this information and to use it only for its intended purpose. We may share information with our affiliates to service your account or to provide you with information about other BlackRock products or serv- ices that may be of interest to you. In addition, BlackRock restricts access to non-public personal information about its Clients to those BlackRock employees with a legitimate business need for the informa- tion. BlackRock maintains physical, electronic and procedural safeguards that are designed to protect the non-public personal information of its Clients, including procedures relating to the proper storage and disposal of such information. BIF TAX-EXEMPT FUND MARCH 31, 2011 31 This report is transmitted to shareholders only. It is not authorized for use as an offer of sale or a solicitation of an offer to buy shares of the Fund unless accompanied or pre- ceded by the Funds current prospectus. An investment in the Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Fund. Total return information assumes reinvestment of all distributions. Past performance results shown in this report should not be considered a rep- resentation of future performance. For current month-end performance information, call (800) 626-1960. The Funds current 7-day yield more closely reflects the current earn- ings of the Fund than the total returns quoted. Statements and other information herein are as dated and are subject to change. Item 2 – Code of Ethics – Each registrant (or the “Fund”) has adopted a code of ethics, as of the end of the period covered by this report, applicable to the registrant’s principal executive officer, principal financial officer, principal accounting officer, or controller, or persons performing similar functions. During the period covered by this report, there have been no amendments to or waivers granted under the code of ethics. A copy of the code of ethics is available without charge at www.blackrock.com. Item 3 – Audit Committee Financial Expert – Each registrant’s board of directors (the “board of directors”), has determined that (i) the registrant has the following audit committee financial expert serving on its audit committee and (ii) each audit committee financial expert is independent: Kenneth L. Urish Under applicable securities laws, a person determined to be an audit committee financial expert will not be deemed an “expert” for any purpose, including without limitation for the purposes of Section 11 of the Securities Act of 1933, as a result of being designated or identified as an audit committee financial expert. The designation or identification of a person as an audit committee financial expert does not impose on such person any duties, obligations, or liabilities greater than the duties, obligations, and liabilities imposed on such person as a member of the audit committee and board of directors in the absence of such designation or identification. Item 4 – Principal Accountant Fees and Services The following table presents fees billed by Deloitte & Touche LLP (“D&T”) in each of the last two fiscal years for the services rendered to the Fund: (a) Audit Fees (b) Audit-Related Fees 1 (c) Tax Fees 2 (d) All Other Fees 3 Current Previous Current Previous Current Previous Current Previous Fiscal Year Fiscal Year Fiscal Year Fiscal Year Fiscal Year Fiscal Year Fiscal Year Fiscal Year Entity Name End End End End End End End End BIF Tax-Exempt Fund $7,000 $6,800 $0 $0 $10,100 $6,100 $0 $3,094 Master Tax-Exempt $26,000 $25,000 $0 $0 $13,000 $6,800 $0 $0 LLC The following table presents fees billed by D&T that were required to be approved by each registrant’s audit committee (the “Committee”) for services that relate directly to the operations or financial reporting of the Fund and that are rendered on behalf of BlackRock Advisors, LLC (“Investment Adviser” or “BlackRock”) and entities controlling, controlled by, or under common control with BlackRock (not including any sub-adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser) that provide ongoing services to the Fund (“Fund Service Providers”): Current Fiscal Year End Previous Fiscal Year End (b) Audit-Related Fees 1 $0 $0 (c) Tax Fees 2 $0 $0 (d) All Other Fees 3 $3,030,000 $2,950,000 1 The nature of the services include assurance and related services reasonably related to the performance of the audit of financial statements not included in Audit Fees. 2 The nature of the services include tax compliance, tax advice and tax planning. 3 The nature of the services include a review of compliance procedures and attestation thereto. (e)(1) Audit Committee Pre-Approval Policies and Procedures: The Committee has adopted policies and procedures with regard to the pre-approval of services. Audit, audit-related and tax compliance services provided to the registrant on an annual basis require specific pre-approval by the Committee. The Committee also must approve other non-audit services provided to the registrant and those non-audit services provided to the Fund Service Providers that relate directly to the operations and the financial reporting of the registrants. Certain of these non-audit services that the Committee believes are a) consistent with the SEC’s auditor independence rules and b) routine and recurring services that will not impair the independence of the independent accountants may be approved by the Committee without consideration on a specific case-by-case basis (“general pre-approval”). The term of any general pre-approval is 12 months from the date of the pre- approval, unless the Committee provides for a different period. Tax or other non-audit services provided to the registrant which have a direct impact on the operations or financial reporting of the registrant will only be deemed pre-approved provided that any individual project does not exceed $10,000 attributable to the registrant or $50,000 per project. For this purpose, multiple projects will be aggregated to determine if they exceed the previously mentioned cost levels. Any proposed services exceeding the pre-approved cost levels will require specific pre-approval by the Committee, as will any other services not subject to general pre- approval (e.g., unanticipated but permissible services). The Committee is informed of each service approved subject to general pre-approval at the next regularly scheduled in-person board meeting. At this meeting, an analysis of such services is presented to the Committee for ratification. The Committee may delegate to the Committee Chairman the authority to approve the provision of and fees for any specific engagement of permitted non-audit services, including services exceeding pre-approved cost levels. (e)(2) None of the services described in each of Items 4(b) through (d) were approved by the Committee pursuant to the de minimis exception in paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) Not Applicable (g) The aggregate non-audit fees paid to the accountant for services rendered by the accountant to the registrant and Investment Adviser (not including any non-affiliated sub- adviser whose role is primarily portfolio management and is sub-contracted with or overseen by the registrant’s investment adviser) and the Fund Service Providers were: Current Fiscal Year Previous Fiscal Year Entity Name End End BIF Tax-Exempt Fund $10,100 $19,971 Master Tax-Exempt LLC $13,000 $17,577 (h) The Committee has considered and determined that the provision of non-audit services that were rendered to the Fund’s Investment Adviser (not including any non-affiliated sub- adviser whose role is primarily portfolio management and is subcontracted with or overseen by the registrant’s investment adviser), and the Fund Service Providers that were not pre- approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X is compatible with maintaining the principal accountant’s independence. Item 5 – Audit Committee of Listed Registrants – Not Applicable Item 6 – Investments (a) The registrants’ Schedules of Investments are included as part of the Report to Stockholders filed under Item 1 of this Form. (b) Not Applicable due to no such divestments during the semi-annual period covered since the previous Form N-CSR filing. Item 7  Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies  Not Applicable Item 8  Portfolio Managers of Closed-End Management Investment Companies  Not Applicable Item 9  Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers  Not Applicable Item 10  Submission of Matters to a Vote of Security Holders  There have been no material changes to these procedures. Item 11  Controls and Procedures 11(a)  The registrants principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 15d-15(b) under the Securities Exchange Act of 1934, as amended. 11(b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 12  Exhibits attached hereto 12(a)(1)  Code of Ethics  See Item 2 12(a)(2)  Certifications  Attached hereto 12(a)(3)  Not Applicable 12(b)  Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, each registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BIF Tax-Exempt Fund and Master Tax-Exempt LLC By: /S/ John M. Perlowski John M. Perlowski Chief Executive Officer (principal executive officer) of BIF Tax-Exempt Fund and Master Tax-Exempt LLC Date: June 3, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of each registrant and in the capacities and on the dates indicated. By: /S/ John M. Perlowski John M. Perlowski Chief Executive Officer (principal executive officer) of BIF Tax-Exempt Fund and Master Tax-Exempt LLC Date: June 3, 2011 By: /S/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BIF Tax-Exempt Fund and Master Tax-Exempt LLC Date: June 3, 2011
